Exhibit 10.5

 

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

 

AMONG

 

CHASE PARK PLAZA HOTEL, LLC,

a Delaware limited liability company,

 

and

 

CPPH, LLC,

a Delaware limited liability company,

 

AS SELLER

 

AND

 

HOSPITALITY PROPERTIES TRUST,

a Maryland real estate investment trust,

 

AS BUYER

 

As of March 16, 2017

 

FOR

 

THE CHASE PARK PLAZA HOTEL

 

212-232 N. Kingshighway Blvd., St. Louis, Missouri

 

   

 

 



TABLE OF CONTENTS

 

      Page         Article I PURCHASE AND SALE 1   1.1 Agreement of Purchase and
Sale 1   1.2 Property Defined 4   1.3 Permitted Exceptions 4   1.4 Purchase
Price 5   1.5 Payment of Purchase Price 5   1.6 Earnest Money 5   1.7
Independent Consideration 7   1.8 Escrow Instructions 7   1.9 TRS Leases 7  
1.10 Hotel Management Agreements 8         Article II TITLE AND SURVEY 8   2.1
Title Report 8   2.2 Survey 8   2.3 Title Review 9   2.4 Conveyance of Title 10
  2.5 Title Policy 11         Article III INSPECTION 12   3.1 Right of
Inspection 12   3.2 Seller Due Diligence Materials 13   3.3 Right of Termination
14         Article IV CLOSING 15   4.1 Time and Place; Pre-Closing 15   4.2
Seller’s Closing Obligations and Deliveries 15   4.3 Buyer’s Closing Obligations
and Deliveries 17   4.4 Prorations, Credits and Other Adjustments 18   4.5
Closing Costs 26   4.6 Conditions Precedent to Obligation of Buyer 26   4.7
Conditions Precedent to Obligation of Seller 27   4.8 Failure or Waiver of
Conditions Precedent 27   4.9 Disbursements and Other Actions by Escrow Agent 28
  4.10 Liquor License Matters 28         Article V REPRESENTATIONS, WARRANTIES
AND COVENANTS 29   5.1 Representations and Warranties of Seller 29   5.2
Knowledge Defined 32   5.3 Survival of Seller’s Representations and Warranties
32   5.4 Covenants of Seller 32   5.5 Representations and Warranties of Buyer 34
  5.6 Covenants of Buyer 36   5.7 Employees 36   5.8 Other Transitional Matters
37

 



  i 

 

 

TABLE OF CONTENTS (cont.)

 

    Page       Article VI DEFAULT AND INDEMNIFICATION 38   6.1 Default by Buyer
38   6.2 Default by Seller 39   6.3 Right to Cure Defaults 39   6.4 Limitation
on Seller's Liability; Outside Date for Making Claim 40         Article VII RISK
OF LOSS 41   7.1 Minor Damage 41   7.2 Major Damage 41   7.3 Definition of
“Major” Loss or Damage 41         Article VIII COMMISSIONS 42   8.1 Brokerage
Commissions 42         Article IX DISCLAIMERS AND WAIVERS 42   9.1 No Reliance
on Documents 42   9.2 DISCLAIMERS 43   9.3 Covenant Not to Sue 44   9.4 Repairs,
Reserves, and Capital Expenditures 45   9.5 Exculpation 45   9.6 Effect and
Survival of Disclaimers 45         Article X MISCELLANEOUS 45   10.1
Confidentiality 45   10.2 Allocation of Liability to Third Parties 46   10.3
Discharge of Obligations 47   10.4 Assignment 47   10.5 Notices 47   10.6
Modifications 48   10.7 Calculation of Time Periods; Time is of the Essence 49  
10.8 Successors and Assigns 49   10.9 Entire Agreement 49   10.10 Further
Assurances 49   10.11 Counterparts; Facsimile and Electronic Signatures 49  
10.12 Severability 49   10.13 Applicable Law 50   10.14 No Third Party
Beneficiary 50   10.15 Exhibits and Schedules 50   10.16 Captions 50   10.17
Construction 50   10.18 Termination of Agreement 51   10.19 Attorneys’ Fees 51  
10.20 No Waiver 51   10.21 No Reservation of Property 51   10.22 No Recordation
51

 



  ii 

 

 

TABLE OF CONTENTS (cont.)

 

    Page           10.23 Joint and Several Liability 51   10.24 Waiver Of Jury
Trial 51   10.25 Exculpation of Trustees 51   10.26 Survival 52

 

  iii 

 

 

PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS

 

This PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (as it may be
amended from time to time, this “Agreement”) is made as of March 16, 2017 (the
“Effective Date”), by and among CHASE PARK PLAZA HOTEL, LLC, a Delaware limited
liability company (“Owner”), CPPH, LLC, a Delaware limited liability company
(“Owner’s Tenant”), as sellers (jointly and severally, “Seller”), and
HOSPITALITY PROPERTIES TRUST, a Maryland real estate investment trust, as buyer
(“Buyer”).

 

WITNESSETH:

 

A.          Seller is the owner of the Property (defined below). The Real
Property (defined below) is located in St. Louis, Missouri.

 

B.          Seller desires to sell the Property to Buyer and Buyer desires to
purchase the Property from Seller, on the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties, Buyer and Seller agree as
follows:

 

Article I

 

PURCHASE AND SALE

 

1.1Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Seller agrees to sell and convey to Buyer, and Buyer
agrees to purchase from Seller, all of Seller’s right, title and interest in and
to the following:

 

(a)          the real property located at 212-232 N. Kingshighway Boulevard, St.
Louis, Missouri 63108, as more particularly described in Schedule 1.1(a)
attached hereto, together with all of the right, title and interest of Seller
pertaining to such real property, including, without limitation, any appurtenant
rights thereto (the “Land”);

 

(b)          the buildings, structures, fixtures and other improvements on the
Land, including, without limitation, that certain hotel commonly known as “The
Chase Park Plaza” (the “Hotel”), including, without limitation, the meeting
facilities, conference rooms, banquet rooms, parking facilities, office space,
movie theater, retail space, pool, and outdoor patio space located on the Land
(the “Improvements”);

 

(c)          all tangible personal property owned by Seller and located upon the
Land or within the Improvements and used solely in connection with the ownership
or operation of the Land and Improvements, including, without limitation,
appliances, furniture, furnishings, equipment, carpeting, draperies and
curtains, tools and supplies, decorations, china, glassware, linens, silver,
utensils, all vehicles (if any), and other items of personal property (excluding
cash and deposit accounts) in all cases subject to (i) depletion, resupply,
substitution, replacement and disposition in the ordinary course of business and
(ii) the provisions of subparagraph (g) below and the provisions of Section
4.4.7 regarding unopened inventories, but specifically excluding all personal
property listed on Schedule 1.1(c) attached hereto and any other property owned
by Seller’s Manager (defined below), guests, employees, tenants, residents or
other persons furnishing goods or services to the Hotel or leasing space within
the Hotel, if any (the “Excluded Personal Property”) (the included property set
forth in this Section 1.1(c) being herein referred to collectively as the
“Personal Property”);

 



   

 

 

(d)          subject to Section 4.4 below, all contracts or reservations for the
use of guest rooms, conference facilities, meeting rooms or other facilities of
the Hotel (“Bookings”) related to periods from and after the Closing Date and
any deposits held by Seller in connection with the Bookings;

 

(e)          all assignable contracts and agreements (collectively, the “Service
Contracts”) relating to the upkeep, repair, maintenance or operation of the
Land, the Improvements or the Personal Property or other property used in
connection with the operation of the Hotel, including without limitation the
agreements which are (i) listed on Schedule 1.1(e)-1 attached hereto, but
excluding the Seller’s Management Agreement (defined below) and any Service
Contracts that are terminated on or before Closing (as defined below) pursuant
to the terms of this Agreement, (ii) listed on Schedule 1.1(e)-2 (the “Equipment
Leases”), (iii) subject to the foregoing clause (i), included in the E-Room
(defined below) or which Seller has otherwise identified to Buyer in writing at
least five (5) business days prior to expiration of the Inspection Period
(defined below), or (iv) entered into after the Effective Date and which Seller
is permitted to enter into under the terms of this Agreement or which Seller’s
Manager enters into pursuant to the terms of the Seller’s Management Agreement;

 

(f)          (i) all assignable existing warranties and guaranties (express or
implied) issued to Seller in connection with the Improvements or the Personal
Property; (ii) all transferable names, marks, logos and designs owned by Seller
and used in the operation or ownership of the Land, the Improvements or the
Personal Property or any part thereof, if any, including, without limitation,
the name "The Chase Park Plaza", and all derivatives and cognates thereof and
any logos or other identification or trademarks relating thereto (and Buyer
acknowledges that (1) that the name "The Chase Park Plaza" may not be subject to
a trademark filing and it is used by both the hotel and the residential portion
of the Property, and (2) Seller expressly disclaims any representation or
warranty, express or implied, regarding (A) ownership, right to use or
registration of any names, marks, logos, designs or other intellectual property,
or (B) whether use of any intellectual property violates any ownership or other
rights of any third parties); (iii) all transferable licenses and permits
(“Licenses and Permits”) owned or held by or on behalf of Seller and used in or
relating to the ownership, occupancy or operation of the Land, the Improvements
or the Personal Property or any part thereof (other than the existing liquor
license, an assignment of which Buyer shall be obligated to obtain at its sole
cost), subject to Buyer’s compliance with any limitations or restrictions on
transfer or assignment of any computer-related materials or software which are
contained in any license or similar agreement; and (iv) to the extent owned by
Seller, all other intangible property used in connection with the Real Property
or the Personal Property, including, without limitation, all assignable
telephone numbers, post office boxes, signage rights, utility and development
rights and privileges, general intangibles, business records, site plans,
surveys, environmental and other physical reports, plans and specifications
pertaining to the Land and the Personal Property (collectively, the
“Intangibles”);

 



 2 

 

 

(g)          subject to Section 4.4.7 below, (i) all food and beverages (subject
to any applicable legal restrictions pertaining to the sale or transfer of food
or beverages) at the Hotel; (ii) inventory held for sale to Hotel guests and
others, if any, in the ordinary course of business including all opened and
unopened retail inventory in any area at the Hotel conducting retail sales
(collectively, “Retail Inventory”); (iii) engineering, maintenance and
housekeeping supplies, including soap and cleaning materials, fuel and
materials; (iv) stationery and printing items and supplies located on the Real
Property (defined below) and used solely in connection with the operation of the
Hotel; and (v) other supplies of all kinds, whether used, unused or held in
reserve storage for future use in connection with the maintenance and operation
of the Land, the Improvements or the Personal Property, in each case to the
extent located at or en route to the Hotel and subject to depletion, resupply,
substitution, replacement and disposition in the ordinary course of business
(all of the foregoing being referred to herein as the “Consumable Inventory”
and, to the extent contained in unopened boxes, bottles, jars or containers of
any type (including, without limitation, any food items in original packaging
for sale) as of the Closing Date (defined below), together with all unopened
packages of china, glass, silver and linens, shall collectively be referred to
in this Agreement as the “Unopened Inventory”);

 

(h)          all leases for the occupancy of space at the Hotel together with
any guarantees thereof or any other forms of security provided in connection
therewith (collectively, the “Leases”) in effect as of Closing Date and that are
(i) listed and described on Schedule 1.1(h) attached hereto and made a part
hereof, if any, and/or (ii) entered into after the Effective Date and which
Seller is permitted to enter into under the terms of this Agreement or which
Seller’s Manager enters into under the terms of the Seller’s Management
Agreement, including any deposits relating to such Leases held by Seller and not
applied to the tenant’s obligations as of the Closing Date. For purposes of this
Agreement, the term “Leases” does not include Bookings or the TRS Lease;

 

(i)          all accounts receivable of the Hotel and all related operations
which are outstanding as of the Closing Date (collectively, the “Receivables”)
(with such Receivables to be purchased by Buyer at Closing as set forth in
Section 4.4.4(c), the amount of which is not included in the Purchase Price);
and

 

(j)          files and records in Seller’s possession or reasonable control
(including but not limited to all files and records relating to the Hotel and
the development, operation, management, maintenance, repair, marketing and
promotion thereof, such as financial records and statements, maintenance
records, building plans, specifications and drawings, group and individual guest
history records and all reservation and booking records for rooms and meeting
space, regardless of whether such files and records are stored in paper form, on
computer hard drive, computer disk, CD Rom, DVD or other medium), other than
Seller’s internal analyses with respect to the Property and/or such other
documents and information that Seller reasonably deems to be confidential or
proprietary (including, without limitation, appraisals).

 



 3 

 

 

1.2Property Defined.

 

(a)          The Land and the Improvements are sometimes collectively referred
to herein as the “Real Property” and the Real Property, the Personal Property,
the Bookings, the Service Contracts, the Intangibles, the Consumable Inventory,
the Leases that are in effect as of the Closing and the Receivables are
hereinafter sometimes referred to collectively as the “Property”; provided that,
the Purchase Price does not include, and adjustments shall be made with respect
to, the Receivables, the Retail Inventory, the Unopened Inventory and the other
adjustment items described in Section 4.4 below.

 

(b)          Notwithstanding anything to the contrary in Section 1.1 or Section
1.2(a) above, the following items are expressly excluded from the Property:

 

(i)          Except for deposits expressly included in Section 1.1 above, and
except as otherwise expressly provided in this Agreement, all cash on hand or on
deposit in any house bank, operating account or other account or reserve
maintained in connection with the Hotel (including, without limitation, any
reserves held by or for the benefit of any lender or Seller’s Manager); the
Parties agree that the reserves maintained in connection with any condominium
regime affecting the Real Property are not part of the Property, but they will
remain in place unaffected by this Agreement and the transaction contemplated
hereby;

 

(ii)         The Excluded Personal Property;

 

(iii)        Any insurance policies related to the Property, including, without
limitation, general liability, operational liability, business interruption,
fire and casualty policies and all proceeds and claims thereunder; provided,
however, such exclusion shall not operate to impair or otherwise limit the
rights and obligations of the parties under Article VII hereof;

 

(iv)        Any refunds (including, without limitation, refunds of real estate
taxes) attributable to the period prior to the Closing Date (except to the
extent that such refunds may be payable to any tenants under Leases);

 

(v)         Any tangible or intangible property (including, without limitation,
fixtures, personal property or intellectual property) owned by (A) the supplier,
vendor, licensor, lessor or other party under any Service Contracts, (B) the
tenants under any Leases, (C) Seller’s Manager, (D) any Hotel Employees, (E) any
guests or customers of the Hotel, (F) any resident, or (G) any other third
party; and

 

(vi)        Any information in Hotel Employee (defined below) files which Seller
is prohibited from providing to Buyer by law (any Hotel Employee information
received by Buyer shall be kept confidential in accordance with this Agreement
and applicable law).

 

1.3Permitted Exceptions. The Real Property shall be conveyed subject to all
matters which are, or are deemed to be, Permitted Exceptions pursuant to Article
II hereof (collectively, the “Permitted Exceptions”).

 



 4 

 

 

1.4Purchase Price. Seller is to sell and Buyer is to purchase the Property for a
total of NINETY-FOUR MILLION AND NO/100 DOLLARS ($94,000,000.00) (the “Purchase
Price”). Buyer and Seller agree that each will have the right to allocate the
Purchase Price as they determine appropriate in their reasonable discretion.
Each of Buyer and Seller agrees that, at the request of the other, it will
promptly share its Purchase Price allocation, once determined, with the other
party.

 

1.5Payment of Purchase Price.

 

(a)          On or before 2:00 p.m. (Central time) on the scheduled Closing
Date, Buyer shall deliver to Escrow Agent (defined below) by wire transfer an
amount equal to the Purchase Price, plus or minus any prorations and adjustments
as herein provided, less the Earnest Money (defined below) previously delivered
to Escrow Agent.

 

(b)          The Purchase Price, plus or minus any prorations and adjustments as
herein provided, shall be payable in full at Closing in cash by wire transfer of
immediately available federal funds to a bank account designated by Seller in
writing to Buyer and Escrow Agent prior to the Closing.

 

1.6Earnest Money.

 

(a)          On or prior to the date which is three (3) business days following
the full execution and delivery of this Agreement by Seller and Buyer, Buyer
shall deposit with Chicago Title Insurance Company (“Escrow Agent”), having its
office at Fidelity National Title, 555 S. Flower St., Ste. 4420, Los Angeles, CA
90071 (Attn: Jessica Avila, J.D., Commercial Escrow Officer; (213) 452-7132
Direct; (213) 452-7152 Fax; Jessica.Avila@fnf.com), the sum of SIX MILLION AND
NO/100 DOLLARS ($6,000,000.00) (together with any additional amount deposited by
Buyer pursuant to Section 4.1 and all interest earned thereon, collectively, the
“Earnest Money”) in good funds, either by certified bank or cashier’s check or
by federal wire transfer. Unless Buyer terminates this Agreement prior to the
expiration of the Inspection Period (defined below), following the expiration of
the Inspection Period, the Earnest Money shall be non-refundable to Buyer except
as otherwise expressly provided in this Agreement. Notwithstanding the
foregoing, if Buyer shall terminate this Agreement pursuant to any express right
to do so hereunder, the full amount of the Earnest Money, less one-half of any
escrow cancellation charges, shall be refunded to Buyer.

 

(b)          Escrow Agent shall hold the Earnest Money in an interest-bearing
account in accordance with the terms and conditions of this Agreement. All
interest accruing on such sums shall become a part of the Earnest Money and
shall be distributed as Earnest Money in accordance with the terms of this
Agreement. Notwithstanding any provision of this Agreement to the contrary, in
no event shall Seller have any responsibility or liability to Buyer in
connection with the accrual or payment of interest on any portion of the Earnest
Money.

 



 5 

 

 

(c)          Time is of the essence for the delivery of the Earnest Money under
this Agreement and the failure of Buyer to timely deliver any portion of the
same shall be a material default and shall entitle Seller, at Seller’s sole
option, to terminate this Agreement immediately, following which neither party
shall have any further rights or obligations under this Agreement except for
those rights and obligations which expressly survive the termination of this
Agreement.

 

(d)          The Escrow Agent joins this Agreement herein below to evidence its
agreement to hold the Earnest Money in accordance with the terms and conditions
of this Agreement. Further, the following provisions shall control with respect
to the rights, duties and liabilities of the Escrow Agent:

 

(i)          The Escrow Agent acts hereunder as a depository only and is not
responsible or liable in any manner whatsoever for the (X) sufficiency,
correctness, genuineness or validity of any written instrument, notice or
evidence of a party’s receipt of any instruction or notice which is received by
the Escrow Agent and which the Escrow Agent believes in good faith to be what it
purports to be, or (Y) identity or authority of any person executing such
instruction notice or evidence.

 

(ii)         The Escrow Agent shall have no responsibility in its capacity as
such hereunder except for the performance by it in good faith of the acts to be
performed by it hereunder, and the Escrow Agent shall have no liability in its
capacity as such hereunder except for its own willful misconduct or negligence.

 

(iii)        The Escrow Agent shall be reimbursed on an equal basis by Buyer and
Seller for any reasonable expenses incurred by the Escrow Agent arising from a
dispute with respect to the amount held in escrow, including the cost of any
legal expenses and court costs incurred by the Escrow Agent, should the Escrow
Agent deem it necessary to retain an attorney with respect to the disposition of
the amount held in escrow; provided, however, as between Buyer and Seller, if
Escrow Agent incurs any such costs in connection with a dispute between Buyer
and Seller, the party that does not substantially prevail in such dispute shall
be responsible for all such expenses and costs incurred by the Escrow Agent.

 

(iv)        At the Closing, Escrow Agent shall deliver the Earnest Money to
Seller. If a party to this Agreement believes that it is entitled to payment of
the Earnest Money (or any portion thereof) in accordance with the terms of this
Agreement other than in connection with the Closing or as set forth below in
this Section 1.6(d), such party shall make a written demand upon Escrow Agent
for payment of the Earnest Money to it setting forth in reasonable specificity
the basis for its belief, and instructions for disbursement of the funds
requested. Upon receipt of a written demand from Seller or Buyer claiming
entitlement to disbursement of any portion of the Earnest Money pursuant to the
provisions of this Agreement (other than a disbursement to Seller at Closing),
Escrow Agent shall promptly forward a copy thereof to the other such party
(i.e., Buyer or Seller, whichever did not claim such funds pursuant to such
notice) and, unless such other party, within five (5) business days following
receipt of notice of such demand, notifies Escrow Agent in writing of any
objection it has to such requested disbursement of the Earnest Money, Escrow
Agent shall thereafter promptly disburse the Earnest Money to the party
demanding the same and shall thereupon be released and discharged from any
further duty or obligation hereunder. If the party that did not initially demand
disbursement of the Earnest Money notifies Escrow Agent of an objection to such
disbursement within the specified five (5) business day period, Escrow Agent
shall hold the disputed amount in escrow until it receives a written direction
signed by both parties or an order issued by a court or, if the parties have
elected arbitration, an arbitrator selected by the parties.

 



 6 

 

 

(v)         Notwithstanding the foregoing, in the event of a dispute between the
parties hereto with respect to the disposition of the Earnest Money, the Escrow
Agent shall be entitled, at its own discretion, to deliver such Earnest Money to
an appropriate court of law pending resolution of the dispute.

 

(vi)        The Escrow Agent shall act as “the person responsible for closing”
the transactions contemplated hereby pursuant to Section 6045(e) of the Tax Code
(defined below). In connection therewith, the Escrow Agent shall prepare and
file all informational returns, including IRS Form 1099 S and shall otherwise
comply with the provisions of said Section 6045(e).

 

1.7Independent Consideration. The sum of ONE HUNDRED AND NO/100 DOLLARS
($100.00) (the “Independent Consideration”) out of the Earnest Money is
independent of any other consideration provided hereunder, shall be fully earned
by Seller upon the Effective Date and is not refundable to Buyer under any
circumstances, it being the intent of the parties to recognize that such amount
has been bargained for and agreed to as independent consideration for Buyer’s
exclusive right to purchase the Property and the Inspection Period provided
hereunder, and for Seller’s execution and delivery of this Agreement.
Accordingly, notwithstanding anything to the contrary herein, if this Agreement
is terminated for any reason by either party, the Independent Consideration
shall be paid by Escrow Agent to Seller.

 

1.8Escrow Instructions. The terms and conditions set forth in this Agreement
shall constitute both an agreement between Seller and Buyer and escrow
instructions for Escrow Agent. Seller and Buyer shall promptly execute and
deliver to Escrow Agent any separate or additional escrow instructions requested
by Escrow Agent that are consistent with the terms of this Agreement, and Seller
or Buyer may request that Escrow Agent execute and deliver any separate or
additional escrow instructions requested by either of them that are consistent
with the terms of this Agreement. Any such separate or additional instructions
shall not modify or amend this Agreement unless expressly set forth by the
mutual consent of Seller and Buyer and to the extent of any conflict between
this Agreement and any such separate/additional instructions, the provisions of
this Agreement shall control.

 

1.9TRS Leases. Buyer acknowledges that Owner and Owner’s Tenant have entered
into that certain Lease, dated as of February 19, 2013 (the “TRS Lease”),
pursuant to which Owner leases the Improvements to Owner’s Tenant. Seller will
cause the TRS Lease to be terminated at Seller’s sole cost and expense as of the
Closing Date and Seller shall deliver written evidence of such termination to
Buyer at the Closing. Seller acknowledges that Buyer intends to lease the Real
Property to Cambridge TRS, Inc. or another wholly-owned subsidiary of
Hospitality Properties Trust (“Buyer’s Tenant”) as of the Closing Date.

 



 7 

 

 

1.10Hotel Management Agreements. Buyer acknowledges that Owner’s Tenant and ARL
SL Management LLC, a Massachusetts limited liability company (“Seller’s
Manager”), have entered into that certain Hotel Management Agreement dated as of
March 29, 2013 (“Seller’s Management Agreement”), pursuant to which Seller’s
Manager provides certain management services related to the management and
operation of the Hotel. Seller shall terminate the Seller’s Management Agreement
as of the Closing Date at Seller’s sole cost and expense and Seller shall
deliver written evidence of such termination to Buyer at the Closing, unless
Buyer instructs Seller otherwise in a written notice to Seller provided by the
expiration of the Inspection Period. Seller acknowledges that Buyer’s Tenant
intends to engage Sonesta International Hotels Corporation, a Maryland
corporation, or another third party manager as may be designated by Buyer’s
Tenant (“Buyer’s Manager”) to provide certain management services related to the
management and operation of the Hotel as of the Closing Date.

 

Article II

 

TITLE AND SURVEY

 

2.1Title Report. Seller has ordered a preliminary title report (the “Title
Report”) covering the Land and the Improvements from Fidelity National Title
(the “Title Company”), having its office at 1300 Dove Street, Suite 310, Newport
Beach, CA 92660 (Attn: Justin VanderVeen, Vice President; (949) 622-4962 Direct;
(949) 477-3616 Fax; Justin.vanderveen@fnf.com; Group Email: JVTeam@fnf.com),
along with copies of the documents referenced in the Title Report exceptions to
title to the Real Property. Buyer shall from time to time deliver to Seller,
promptly following Seller’s request, a copy of any updates to the Title Report
issued by the Title Company that have been received by Buyer prior to the
Closing Date.

 

2.2Survey. Seller has, as referenced in Section 3.2, provided in the E-Room
(defined below) a copy of the most recent existing ALTA/ACSM survey of the Real
Property, if any, in Seller's possession (the “Existing Survey”), which is being
provided by Seller without representation or warranty as further set forth in
Section 3.2 below, and Buyer may update the Existing Survey at its sole cost and
expense to provide such updated survey (the “Survey”) to the Title Company and
nothing set forth herein shall preclude Buyer from relying on such updated
Survey secured by Buyer.

 



 8 

 

 

2.3Title Review.

 

(a)          Buyer shall notify Seller in writing (the “Title Notice”) not less
than five (5) business days prior to expiration of the Inspection Period as to
which matters, if any, within the Title Report or shown on the Survey that are
not Permitted Exceptions set forth in Section 2.4 below are not acceptable to
Buyer as determined by Buyer in its sole and absolute discretion (individually,
a “Disapproved Title Matter”). Except as otherwise herein expressly provided,
any matter disclosed as an exception to title in the Title Report or expressly
disclosed or shown on the Survey that Buyer fails to so disapprove in a Title
Notice delivered prior to the expiration of the Inspection Period shall be
conclusively deemed to have been approved by Buyer. If Buyer timely delivers a
Title Notice indicating a Disapproved Title Matter, then Seller shall have three
(3) business days after receipt of such Title Notice to notify Buyer in writing
(a “Title Response Notice”) that Seller elects either to (i) use commercially
reasonable efforts to remove such Disapproved Title Matter from title to the
Property on or before the Closing, or (ii) not remove such Disapproved Title
Matter from title to the Property for all purposes of this Agreement. If Seller
fails to deliver a Title Response Notice as to a particular Disapproved Title
Matter within such three (3) business day period, then Seller shall be deemed to
have made the election in the preceding clause (ii) above as to such Disapproved
Title Matter. For sake of clarity, if Seller secures an endorsement to the Title
Policy (as defined below) or an omission of the Disapproved Title Matter or any
Additional Title Matter (as defined below) therefrom, then the same shall in
each case be deemed a removal thereof from title to the Property. If Seller
makes (or is deemed to have made) the election in the preceding clause (ii)
above as to any Disapproved Title Matter, then Buyer shall have two (2) business
days from the earlier of (A) the date it receives the Title Response Notice
making such election, or (B) the date that Seller is deemed to have made such
election as to such Disapproved Title Matter (but not later than the expiration
of the Inspection Period with respect to any Disapproved Title Matters described
in this Section 2.3(a)), within which to notify Seller in writing that Buyer
elects (in Buyer’s sole and absolute discretion) to either (x) nevertheless
proceed with the purchase and take title to the Property subject to such
Disapproved Title Matter, or (y) terminate this Agreement. If Buyer makes the
election set forth in clause (x) above, then any such Disapproved Title Matter
shall be deemed a Permitted Exception. If Buyer fails to notify Seller in
writing of its election within said two (2) business day period, then Buyer
shall be deemed to have made the election set forth in the preceding clause (x)
above. If Buyer makes the election set forth in the preceding clause (y) above,
then this Agreement shall immediately terminate, Buyer shall be entitled to a
return of the Earnest Money (less the Independent Consideration, which shall be
paid to Seller), and Seller and Buyer shall have no further rights or
obligations hereunder, except for the provisions hereof that expressly survive
termination of this Agreement.

 



 9 

 

 

(b)          Buyer shall have three (3) business days after receipt of any
update to the Title Report or the Survey issued after the Inspection Period
(each a “Title Update”), if any, to notify Seller, in writing, of any objections
Buyer may have to any exception contained in such Title Update which (i) was not
otherwise disclosed by the Title Report, the Survey or any earlier Title Update
or otherwise known by Buyer, as applicable, prior to the Effective Date or the
date on which Buyer notified Seller of any objections to any exception contained
in any prior Title Update, and (ii) was not caused by Buyer or any other party
on behalf of Buyer (“Additional Title Matter”). If Buyer notifies Seller, in
writing, of objections to such exceptions shown on a Title Update, Seller shall
have the right, but not the obligation, to cure such exceptions. Within three
(3) business days after receipt of Buyer’s notice of objections, Seller shall
notify Buyer in writing whether Seller elects to attempt to cure any or all of
such objections. If Seller elects to attempt to cure, Seller shall have the
right to attempt to remove, satisfy or cure the same, and for this purpose,
Seller shall, at Seller’s election, be entitled to a reasonable adjournment of
the Closing if additional time is required; provided, however, that in no event
shall such adjournment be for a period longer than fifteen (15) business days
after the original scheduled Closing Date. If Seller elects not to cure any
objections specified in Buyer’s notice, or if Seller is unable to effect a cure
of those objections which it elected to cure prior to the Closing Date (or any
later date to which the Closing has been adjourned) and so notifies Buyer in
writing, or if Seller fails to respond to Buyer’s notice within said three (3)
business day period (and, for the avoidance of doubt, Seller’s failure to
respond within said three (3) business day period shall be deemed Seller’s
election to not to cure those objections specified in Buyer’s notice), Buyer
shall have the following options: (1) to accept a conveyance of the Property
subject to the Permitted Exceptions, any matter in any Title Update not timely
objected to by Buyer hereunder and any exceptions objected to by Buyer which
Seller is unwilling or unable to cure (each of such matters and exceptions shall
also be deemed to be Permitted Exceptions), and without reduction of the
Purchase Price; or (2) to terminate this Agreement by sending written notice
thereof to Seller, and upon delivery of such notice of termination, this
Agreement shall terminate and the Earnest Money shall be returned to Buyer, and
thereafter neither party hereto shall have any further rights, obligations or
liabilities hereunder except to the extent that any right, obligation or
liability set forth herein expressly survives termination of this Agreement. The
foregoing election may be made by Buyer in its sole and absolute discretion. If
Seller notifies Buyer that Seller does not intend to attempt to cure any title
objection or fails to respond to Buyer’s notice within said three (3) business
day period; or if, having commenced attempts to cure any objection, Seller later
notifies Buyer in writing that Seller will be unable to effect a cure thereof,
Buyer shall, within five (5) days after such notice has been given, notify
Seller in writing whether Buyer shall elect to accept the conveyance under
clause (1) of the immediately preceding sentence or to terminate this Agreement
under clause (2) of the immediately preceding sentence, which election may be
made by Buyer in Buyer’s sole and absolute discretion. Buyer’s failure to notify
Seller of termination of this Agreement within such five (5) day period shall be
deemed to be an irrevocable election under the preceding clause (1) to accept
conveyance of the Property. Notwithstanding any provision of this Agreement to
the contrary, in no event shall Seller have any obligation to cure any title
matter objected to by Buyer except for Seller Monetary Liens as provided in
Section 2.3(c) below.

 

(c)          Notwithstanding anything contained in this Section 2.3 to the
contrary, at or prior to the Closing, Seller shall be obligated to pay and
discharge or otherwise cure (or cause Title Company to omit or insure over such
objections) all delinquent taxes affecting the Real Property that are due and
payable at or prior to Closing, liens secured by deeds of trust or mortgages
securing loans made to Seller, mechanics’ liens relating to work authorized by
or on behalf of Seller, and judgment liens against Seller recorded against the
Real Property (collectively, “Seller Monetary Liens”), regardless of whether or
not Buyer objects to such Seller Monetary Liens.

 

2.4Conveyance of Title. At Closing, Seller shall convey and transfer to Buyer
its interest in the Real Property subject only to the Permitted Exceptions.
Notwithstanding anything contained herein to the contrary, the Real Property
shall be conveyed subject to the following matters, all of which, other than
Seller Monetary Liens, shall be deemed to be Permitted Exceptions:

 



 10 

 

 

(a)          the lien of all ad valorem real estate taxes and assessments not
yet due and payable as of the Closing Date, subject to adjustment as herein
provided;

 

(b)          local, state and federal laws, ordinances or governmental
regulations, including but not limited to, building and zoning laws, ordinances
and regulations, now or hereafter in effect relating to the Real Property;

 

(c)          items appearing of record or shown on the Survey and, in either
case, not objected to by Buyer or waived or deemed waived by Buyer in accordance
with Section 2.3 hereof;

 

(d)          any state of facts a physical inspection of the Property would
disclose;

 

(e)          the rights of Hotel guests which occupy the Hotel or have a
reservation for rooms, food and beverages, meetings and other customary Hotel
under Bookings made in the ordinary course of business and relating to periods
subsequent to the Closing Date; and

 

(f)          the rights of the tenants (as tenants only with no rights to
purchase or rights of first refusal affecting the fee in the Real Property)
under the Leases.

 

2.5Title Policy. At Closing, Buyer shall request that Title Company issue an
extended form ALTA owner’s title insurance policy (“Title Policy”) to Buyer in
accordance with the Title Report, insuring Buyer’s fee title to the Real
Property as of the Closing Date, subject only to the Permitted Exceptions. Buyer
may request the issuance of endorsements to the Title Policy as may be required
by Buyer, at Buyer’s sole cost and expense, but issuance of any endorsements
shall not be a condition to Buyer’s obligation to purchase the Property under
this Agreement.

 



 11 

 

 

Article III

 

INSPECTION

 

3.1Right of Inspection. Subject to the rights of the Seller’s Manager under the
Seller’s Management Agreement, guests of the Hotel and the tenants under the
Leases, Buyer shall have the right to make physical inspections of the Real
Property and to examine at such place or places at the Hotel, any operating
files maintained by or for the benefit of Seller in connection with the leasing,
operation, current maintenance and/or management of the Property (“Property
Information”), including, without limitation, the Leases, the Service Contracts,
insurance policies, bills, invoices, receipts and other general records relating
to the income and expenses of the Hotel, correspondence, surveys, plans and
specifications, warranties for services and materials provided to the Hotel,
environmental audits and similar materials and any other documents relating to
the Property in Seller’s or Seller’s Manager’s possession or reasonable control,
but excluding any materials not directly related to the current ownership,
maintenance and/or management of the Property which Seller reasonably considers
to be confidential, such as, without limitation, Seller’s financial projections,
forecasts, budgets, appraisals, accounting and tax records, internal memoranda,
correspondence and reports and similar proprietary, elective or confidential
information. Subject to the foregoing, Seller shall provide Buyer with copies of
any information or materials pertaining to the Hotel which are reasonably
requested by Buyer to the extent the same are in Seller’s possession or control.
Except as otherwise expressly provided herein, prior to Closing, Buyer shall
keep all Property Information confidential, provided that Buyer may deliver
copies of Property Information to its attorneys, accountants and other agents
(including, without limitation, Buyer’s Manager) who are advising or assisting
Buyer in connection with the acquisition of the Property and to current and
prospective lenders and partners provided that such parties agree to maintain
the confidentiality of such Property Information. Buyer understands and agrees
that any on-site inspections of the Property shall be conducted during normal
business hours and upon at least twenty-four (24) hours’ prior written notice to
Seller, which notice may be given by e-mail to Mr. Lee McDonald at
lmcdonald@behringermail.com. Seller may have its representatives attend any such
inspections. Such physical inspection shall not unreasonably disturb Hotel
guests or tenants under the Leases nor unreasonably interfere with the use or
operation of the Property by Seller. Buyer shall not conduct any physically
invasive testing (unless Buyer obtains Seller’s prior written consent, which
consent may be withheld in Seller’s sole and absolute discretion), and in any
event shall be conducted in accordance with standards customarily employed in
the industry and in compliance with all governmental laws, rules and
regulations; provided, however, indoor air quality and radon testing shall not
be considered physically invasive testing for purposes of this Agreement and are
expressly permitted hereunder without further consent from Seller. Following
each entry by Buyer with respect to inspections and/or tests on the Real
Property, Buyer shall repair any damage to the Property caused by Buyer or any
of its agents, consultants or representatives in connection with Buyer’s
diligence activities at the Property, so as to restore the Property to
substantially the same condition as existed prior to any such inspections and/or
tests, at Buyer’s sole cost and expense. Buyer shall not unreasonably disrupt
Seller’s, Seller’s Manager’s or any resident’s, tenant’s or guest’s activities
on the Real Property and shall not contact any Hotel Employees, any guests of
the Property, any party to a Service Contract, any tenants under the Leases, any
residents, any lender providing financing secured by the Real Property or any
governmental authority, without (a) providing reasonable advance notice in
writing to Seller describing the timing, nature, subject and means of any
desired communication, in each instance obtaining Seller’s prior written
consent, which may be withheld in Seller’s sole and absolute discretion;
provided, however, notwithstanding the foregoing, and subject to clause (b)
below, Buyer shall have the right to communicate with the Hotel’s general
manager (and other members of the Hotel’s executive team approved by Seller in
its reasonable discretion) upon prior written notice to Seller, and (b) allowing
Seller the opportunity to attend or participate in any meetings, conversations
or communications between Buyer and such party. Notwithstanding anything to the
contrary in the immediately preceding sentence, Buyer may, without obtaining
Seller’s prior written consent, retain one or more professional third parties to
prepare a so-called Phase I environmental site assessment and/or a zoning report
for the Real Property and such preparer may contact the applicable governmental
authority to obtain the information necessary to prepare such report(s). In
addition, Buyer may contact governmental authorities to request information
concerning the Property that is made available to the general public without
obtaining Seller’s prior written consent. Buyer agrees to indemnify against,
defend, protect and hold Seller and its direct or indirect affiliates, members,
partners, subsidiaries, shareholders, officers, directors and agents as well as
Manager (collectively, “Seller Related Parties”), harmless from and against any
claim for liabilities, losses, costs, expenses (including reasonable attorneys’
fees actually incurred), damages or injuries arising out of or resulting from
any entry onto the Property by Buyer or its agents, employees, representatives,
consultants or contractors and notwithstanding anything to the contrary in this
Agreement, unless related to the discovery of an existing condition at the
Property or to the extent caused by the negligence or misconduct of any Seller
Related Party, and such obligation to indemnify, defend, protect and hold
harmless Seller and Seller Related Parties shall survive Closing or any
termination of this Agreement. All inspections shall occur at reasonable times
agreed upon by Seller and Buyer. Buyer agrees (A) that prior to entering the
Property to conduct any inspection, Buyer shall obtain and maintain (and shall
deliver evidence satisfactory to Seller thereof upon Seller’s request), at no
cost or expense to Seller, commercial general liability insurance from an
insurer reasonably acceptable to Seller in the amount of Two Million Dollars
($2,000,000) with combined single limit for personal injury or property damage
per occurrence, such policies to name Seller and Seller’s Manager as an
additional insured party, which insurance shall provide coverage against any
claim for personal injury or property damage caused by Buyer or its agents,
employees, representatives or consultants in connection with any such tests and
investigations, and also with a contractual liability endorsement insuring
Buyer’s indemnity obligation under this Section 3.1, and (B) to keep the
Property free from all liens and encumbrances arising out of the actions of
Buyer or its agents, employees, representatives, consultants or contractors.
Buyer’s maintenance of such insurance policies shall not release or limit
Buyer’s indemnification obligations under this Section 3.1. Buyer’s insurance
may not be canceled or amended prior to Closing.

 



 12 

 

 

3.2Seller Due Diligence Materials. BUYER ACKNOWLEDGES THAT INFORMATION RELATED
TO THE PROPERTY CONTAINED IN THE SECURE WEBSITE (THE “E-ROOM”) TO WHICH BUYER
HAS PREVIOUSLY BEEN GRANTED ACCESS HAS BEEN MADE AVAILABLE TO BUYER IN THE
E-ROOM BY SELLER. BY EXECUTING THIS AGREEMENT, BUYER ACKNOWLEDGES ITS RECEIPT
THEREOF OR THE AVAILABILITY THEREOF AND THAT (1) IF SELLER DELIVERS ANY REPORTS
OR OTHER DOCUMENTS TO BUYER, UPON SELLER’S REQUEST, BUYER WILL ACKNOWLEDGE IN
WRITING THAT IT HAS RECEIVED SUCH REPORTS OR OTHER DOCUMENTS PROMPTLY UPON
RECEIPT THEREOF, AND (2) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, ANY REPORTS OR OTHER DOCUMENTS (INCLUDING, WITHOUT LIMITATION, THE
EXISTING SURVEY) DELIVERED OR TO BE DELIVERED BY SELLER OR ITS AGENTS OR
CONSULTANTS TO BUYER ARE BEING MADE AVAILABLE SOLELY AS AN ACCOMMODATION TO
BUYER AND WITHOUT ANY REPRESENTATION OR WARRANTY OF SELLER AS TO THEIR ACCURACY
OR COMPLETENESS OF FACTS OR OPINIONS SET FORTH THEREIN AND THAT ANY RELIANCE BY
BUYER ON SUCH REPORTS OR OTHER DOCUMENTS IN CONNECTION WITH THE PURCHASE OF THE
PROPERTY IS UNDERTAKEN AT BUYER’S SOLE RISK. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, BUYER AGREES THAT SELLER SHALL HAVE NO LIABILITY OR
OBLIGATION WHATSOEVER FOR ANY INACCURACY IN OR OMISSION FROM THE OFFERING
MATERIALS PREPARED IN CONNECTION WITH THE SALE OF THE PROPERTY OR ANY REPORTS OR
OTHER DOCUMENTS MADE AVAILABLE TO BUYER OR ITS REPRESENTATIVES. SUBJECT TO THE
FOREGOING, BUYER WILL CONDUCT ITS OWN INVESTIGATION OF THE CONDITION OF THE
PROPERTY TO THE EXTENT BUYER DEEMS SUCH AN INVESTIGATION TO BE NECESSARY OR
APPROPRIATE. For purposes of this Agreement, the term “Seller Due Diligence
Materials” shall mean (i) the Property Information and all other documents and
materials delivered to Buyer or otherwise made available by Seller to Buyer in
the E-Room, together with any copies or reproductions of such documents or
materials, or any summaries, abstracts, compilations, or other analyses made by
Buyer based on the information in such documents or materials, and (ii) all
information set forth in this Agreement and the exhibits and schedules attached
hereto and hereby made a part hereof.

 



 13 

 

 

3.3Right of Termination. Seller agrees that in the event Buyer determines (such
determination to be made in Buyer’s sole and absolute discretion, for any reason
or for no reason whatsoever) that the Property is not suitable for its purposes,
Buyer shall have the right to terminate this Agreement by giving written notice
thereof to Seller prior to 5:00 p.m. (Central time) on April 17, 2017 (the
period ending at such time and date being referred to herein as the “Inspection
Period”). If Buyer gives such notice of termination within the Inspection
Period, then this Agreement shall terminate and the Earnest Money (less the
Independent Consideration and one-half of any escrow cancellation charges) shall
be returned to Buyer, and the parties shall have no further obligations under
this Agreement except for those which expressly survive termination of this
Agreement. Time is of the essence with respect to the provisions of this Section
3.3. If Buyer fails to give Seller a notice of termination prior to the
expiration of the Inspection Period, (i) Buyer shall no longer have any right to
terminate this Agreement under this Section 3.3 and (subject to any other
express right of Buyer to terminate this Agreement) shall be bound to proceed to
Closing and consummate the transaction contemplated hereby, and (ii)
notwithstanding anything to the contrary contained herein, Buyer shall be deemed
to have waived any rights or remedies it may have against Seller under this
Agreement or otherwise (including any right to terminate this Agreement) by
reason of any state of facts or condition known or disclosed to Buyer as of the
end of the Inspection Period (including by reason of any state of facts or
condition disclosed by any materials in the E-Room as of the end of the
Inspection Period). If Buyer terminates this Agreement pursuant to this Section
3.3, upon Seller’s request, Buyer shall promptly return all Seller Due Diligence
Materials to Seller or Buyer shall certify to Seller in writing that is has
destroyed such Seller Due Diligence Materials.

 



 14 

 

 

Article IV

 

CLOSING

 

4.1Time and Place; Pre-Closing. Subject to the provisions of Sections 4.6 and
4.7 below, the consummation of the transaction contemplated hereby (“Closing”),
as evidenced by the payment and release of the Purchase Price (plus or minus any
prorations or adjustments as herein provided) to Seller, shall occur on or
before 4:00 p.m. (Central time) on June 2, 2017 (“Closing Date”); provided,
however, notwithstanding the foregoing, Buyer shall have the unilateral right,
exercisable by Buyer in Buyer’s sole and absolute discretion, to extend the
Closing Date for up to fifteen (15) days by delivering written notice thereof to
Seller and depositing an additional ONE MILLION AND 00/100ths DOLLARS
($1,000,000) into escrow with the Escrow Agent (which amount shall be treated as
Earnest Money for all purposes under this Agreement) not later than five (5)
business days prior to the originally scheduled Closing Date. The Closing shall
occur through an escrow administered by Escrow Agent and the Purchase Price and
all documents shall be deposited with Escrow Agent in accordance with this
Agreement, unless otherwise agreed between Seller and Buyer. At Closing, Seller
and Buyer shall perform the obligations set forth in, respectively, Section 4.2
and Section 4.3, the performance of which obligations shall be concurrent
conditions. Notwithstanding anything herein to the contrary, the parties shall
“pre-close” the sale of the Property on the business day immediately preceding
the then scheduled Closing Date (the “Pre-Closing Date”). The term “pre-close”
shall mean that each of the parties shall deliver to Escrow Agent no later than
4:00 p.m. (Central time) on the Pre-Closing Date all of the documents and other
items required to be delivered by such party for Closing (“Closing Deliveries”)
pursuant to Sections 4.2 and 4.3 hereof (other than any funds or closing
statements).

 

4.2Seller’s Closing Obligations and Deliveries. At Closing, subject to Section
4.1 above, Seller shall make the following deliveries and take the following
actions through Escrow Agent:

 

(a)          Owner shall execute and deliver to Buyer one (1) original special
warranty deed (the “Deed”) in the form attached hereto as Exhibit A and made
part hereof conveying fee title in and to the Real Property subject only to the
Permitted Exceptions;

 

(b)          Seller shall execute and deliver to Buyer two (2) original
counterparts of a bill of sale in the form attached hereto as Exhibit B and made
a part hereof conveying the Personal Property and Consumable Inventory without
warranty, expressed or implied, except as otherwise set forth herein or therein
(provided, however, at Buyer’s request, Seller shall execute and deliver
separate bills of sale to each of Buyer and Buyer’s Tenant without duplication
of the assets being conveyed thereby);

 

(c)          Seller shall execute and deliver to Buyer two (2) original
counterparts of an assignment of Seller’s interest in the Service Contracts, the
Bookings and the other Intangibles (in each case to the extent assignable) in
the form attached hereto as Exhibit C and made a part hereof (provided, however,
at Buyer’s request, Seller shall execute and deliver separate assignments to
each of Buyer and Buyer’s Tenant without duplication of the assets being
conveyed thereby);

 



 15 

 

 

(d)          Seller shall execute and deliver to Buyer (or, at Buyer’s request,
to Buyer’s Tenant) two (2) original counterparts of an assignment of Seller’s
interest in the Leases in the form attached hereto as Exhibit D and made a part
hereof;

 

(e)          Seller shall deliver to Buyer a certificate, dated as of the
Closing Date and executed by Seller, stating that the representations and
warranties of Seller contained in Section 5.1 are true and correct in all
material respects as of the Closing Date (with appropriate modifications of
those representations and warranties made in Section 5.1 hereof to reflect any
changes therein including without limitation any changes resulting from actions
under Section 5.4 hereof and provided that any materiality qualifications set
forth in such representations and warranties shall be disregarded for purposes
of such certificate) or identifying any representation or warranty which is not,
or no longer is, true and correct and explaining the state of facts giving rise
to the change. If, despite changes or other matters described in such
certificate, the Closing occurs, Seller’s representations and warranties set
forth in this Agreement shall be deemed to have been modified by all statements
made in such certificate;

 

(f)          Deliver to Buyer and Title Company such evidence as the Title
Company may reasonably require as to the authority of the person or persons
executing documents on behalf of Seller;

 

(g)          Deliver to Buyer an affidavit duly executed by Owner stating that
Owner is not a “foreign person” as defined in the Federal Foreign Investment in
Real Property Tax Act of 1980 and the 1984 Tax Reform Act in the form attached
hereto as Exhibit E;

 

(h)          If not already delivered to Buyer, deliver to Buyer, to the extent
in the possession of Seller, originals of the Leases, the Service Contracts and
the Licenses and Permits, if any, together with such leasing and property files
and records which are used in connection with the operation, leasing and
maintenance of the Property and any keys to security deposit boxes (delivery of
which may be accomplished by leaving the same at the Hotel);

 

(i)          Deliver to Escrow Agent an executed closing statement consistent
with this Agreement and in a customary form;

 

(j)          Deliver to Title Company an owner’s affidavit in the form attached
hereto as Exhibit F;

 

(k)          Deliver to Buyer written evidence of the termination of the
Seller’s Management Agreement and the TRS Lease;

 

(l)          Deliver to Buyer estoppel certificates received from tenants in
accordance with Section 5.4(h);

 



 16 

 

 

(m)        Deliver written notice executed by Seller notifying all tenants under
the Leases that the Real Property has been conveyed to Buyer and directing all
payments, inquiries and the like be forwarded to Buyer at the address to be
provided by Buyer. Notwithstanding the foregoing, such notices shall not be
delivered through escrow with Escrow Agent but shall be sent directly by Seller
to the tenants promptly following the Closing (and copies of such notices shall
be provided to Buyer);

 

(n)          Deliver written notice executed by Seller notifying all service
providers and equipment lessors under the Service Contracts that the Hotel has
been conveyed to Buyer and directing all invoices, inquiries and the like be
forwarded to Buyer at the address to be provided by Buyer. Notwithstanding the
foregoing, such notices shall not be delivered through escrow with Escrow Agent
but shall be sent directly by Seller to the service providers and equipment
lessors promptly following the Closing (and copies of such notices shall be
provided to Buyer); and

 

(o)          Deliver such additional documents as shall be reasonably required
to consummate the transaction contemplated by this Agreement, including, without
limitation, an executed escrow agreement as contemplated by Section 6.4.

 

4.3Buyer’s Closing Obligations and Deliveries. At Closing, Buyer shall make the
following deliveries and take the following actions through Escrow Agent:

 

(a)          Pay the Purchase Price, plus or minus any prorations and
adjustments as herein provided, to Seller in immediately available wire
transferred funds pursuant to Section 1.5 above, it being agreed that at Closing
the Earnest Money shall be applied towards payment of the Purchase Price;

 

(b)          Deliver the same number of original executed counterparts of the
instruments described in clauses (a), (b), (c) and (d) of Section 4.2 above;

 

(c)          Deliver to Seller a certificate, dated as of the Closing Date and
executed by Buyer, stating that the representations and warranties of Buyer
contained in this Agreement are true and correct in all material respects as of
the Closing Date;

 

(d)          Deliver to Seller and Title Company such evidence as Title Company
may reasonably require as to the authority of the person or persons executing
documents on behalf of Buyer;

 

(e)          Deliver to Escrow Agent an executed closing statement consistent
with this Agreement and in a customary form; and

 

(f)          Deliver such additional documents as shall be reasonably required
to consummate the transaction contemplated by this Agreement, including, without
limitation, an executed escrow agreement as contemplated by Section 6.4.

 



 17 

 

 

4.4Prorations, Credits and Other Adjustments. At Closing, except as otherwise
expressly set forth in this Section 4.4, Buyer and Seller shall prorate all
items of income and expense which are customarily prorated between a buyer and
seller for properties comparable to the Real Property including, without
limitation, the prorations and other adjustments provided below, and the net
amount consequently owing to Seller or Buyer shall be added to or subtracted
from the proceeds of the Purchase Price payable to Seller at Closing. Beginning
as close to the anticipated Closing Date as practicable, but not later than two
(2) business days prior to the anticipated Closing Date, Seller shall, in
consultation with Buyer and with Buyer’s reasonable cooperation, cause to be
prepared a prorations and credit statement (the “Preliminary Statement”) which
shall reflect all of the prorations, credits and other adjustments to the
Purchase Price at Closing required under this Section 4.4 or under any other
provision of this Agreement, together with any applicable backup documentation
thereto as may be reasonably requested by Buyer. As soon as Buyer and Seller
have agreed upon the Preliminary Statement, they shall jointly deliver a
mutually signed copy thereof to Escrow Agent. To the extent Buyer and Seller are
unable to agree by Closing on any item on the Preliminary Statement, Seller’s
reasonable estimation of such item shall be used and such item shall be finally
resolved on the Final Statement (defined below) pursuant to Section 4.4.13
below.

 

4.4.1 Proration of Taxes.

 

(a)          All real estate ad valorem taxes, general assessments and special
assessments including, without limitation, business improvement district taxes
and similar charges levied against the Real Property and all personal property
ad valorem taxes assessed against the Property or any portion thereof
(generically, “Taxes”) and accruing during the tax year in which Closing occurs
(regardless of when the same shall be due and payable) shall be prorated between
Buyer and Seller as of the Closing Date. If the amount of any Taxes is not
ascertainable on the Closing Date, the proration for such Taxes shall be based
on Buyer’s and Seller’s mutually agreed upon reasonable estimate; provided,
however, Seller and Buyer shall reprorate the Taxes and pay any deficiency in
the original proration to the other party within thirty (30) days after receipt
of the actual bill (which shall occur prior to November 30, 2017 based on the
information then available, if the actual bill were to be received after
November 30, 2017). In the event that the Real Property or any part thereof
shall be or shall have been affected by an assessment or assessments, whether or
not the same become payable in annual installments, Seller shall, at the
Closing, be responsible for any installments applicable to the period prior to
the Closing, and Buyer shall be responsible for any installments applicable to
the period on or after the Closing. Taxes shall not be prorated to the extent
that any tenant is obligated to pay Taxes directly to the applicable taxing
authority under its Lease. In addition, any deposits for real estate taxes and
assessments made by any tenant for any period for which Buyer would have
responsibility for payment thereof shall be credited to Buyer at Closing and
shall be treated as a like-amount reduction in Buyer’s real estate tax
proration.

 

(b)          Regarding Tax contest proceedings:

 

(i)          Seller shall retain the right to commence, continue and settle any
proceeding to contest any Taxes for any taxable period which terminates prior to
the Closing Date, and shall be entitled to any refunds or abatements of Taxes
awarded in such proceedings (subject to the rights of the tenants under their
Leases); provided, however, no such settlement shall operate to bind Buyer or
the amount of Taxes assessed against the Real Property for any period from and
after the Closing Date.

 



 18 

 

 

(ii)          Buyer shall have the right to commence, continue and settle any
proceeding to contest any Taxes for any taxable period which includes the
Closing Date; provided, however, with respect to the taxable period which
includes the Closing Date, any tax appeal or other filing by Buyer must have
first been reviewed and approved by Seller, which approval will not be
unreasonably withheld, conditioned or delayed. Any refunds or abatements awarded
in such proceedings shall be used first to reimburse Buyer for its reasonable
costs and expenses incurred in contesting such Taxes, and, subject to the rights
of the tenants under their Leases, the remainder of such refunds or abatements
shall be prorated between Seller and Buyer as of the Cut-Off Time (defined
below), and Buyer shall, promptly after Buyer's receipt of any refund or
abatement, pay to Seller any applicable prorated amount due to Seller.

 

(iii)          Buyer shall have the right to commence, continue and settle any
proceedings to contest Taxes for any taxable period which commences after the
tax year that includes the Closing Date, and Buyer shall be entitled to any
refunds or abatements of Taxes awarded in such proceedings.

 

(iv)          Seller and Buyer shall use commercially reasonable efforts to
cooperate with the party contesting the Taxes (at no cost or expense to the
party not contesting the Taxes other than any de minimis cost or expense or any
cost or expense which the requesting party agrees in writing to reimburse) and
to execute and deliver any documents and instruments reasonably requested by the
party contesting the Taxes in furtherance of the contest of such Taxes.

 

4.4.2 General Proration of Expenses.

 

(a)          All expenses incurred in operating the Property that Seller
customarily pays and any other costs incurred in the ordinary course of business
for the management and operation of the Property that are not otherwise paid for
directly by tenants, shall be prorated on an accrual basis as of the Closing
Date, including the following items of expense with respect to any portion or
aspect of the Property:

 

(i)          All charges and expenses under any Service Contracts assumed by
Buyer at Closing.

 

(ii)          All utility charges (but excluding any utility deposits). To the
extent reasonably practicable, though, in lieu of prorating the charges for any
metered utility service, Buyer and Seller shall endeavor to have the utility
read the meter as early as possible on the Closing Date, render a final bill to
Seller based on such reading and bill all subsequent service to Buyer.

 

(iii)          Prepaid expenses of the Property incurred in the ordinary course
of business, excluding insurance but including without limitation, the expense
of all Licenses and Permits obtained in connection with the operation of the
Hotel that are transferred to Buyer at Closing.

 



 19 

 

 

(iv)          All other Property operating expenses incurred in the ordinary
course of business, other than employment expenses (which are covered by Section
4.4.3 below).

 

4.4.3 Employment Expenses.

 

(a)          Buyer acknowledges that Seller has represented to Buyer that all
individuals employed at the Hotel (“Hotel Employees”) are the employees of
Seller’s Manager. All salaries, bonuses and employment benefits for unused
vacation, holiday, sick leave, and personal days, of Hotel Employees, if, and to
the extent, that amounts are accrued, vested, payable as of Closing and unused
prior to the Cut-Off Time, shall be paid out by Seller or Seller’s Manager as of
the Closing Date (or in the ordinary course of business and in compliance with
the requirements of all applicable laws following the Closing Date) and none of
Buyer, Buyer’s Tenant nor Buyer’s Manager shall have any obligation or
responsibility with respect thereto; provided, however, at Buyer’s or Buyer’s
Manager’s election, such amounts shall be prorated between Seller and Buyer as
of the Closing Date, with accrued vacation and other benefits due to Hotel
Employees being determined in accordance with existing Hotel policy. Buyer or
Buyer’s Manager shall pay the salaries and related benefits that are payable to
any Hotel Employees for work performed at the Hotel on the Closing Date, whether
prior to or following the time of Closing.

 

(b)          Seller shall be (or Seller shall cause Seller’s Manager to be)
solely responsible for all liabilities whatsoever that accrue with respect to
Hotel Employees prior to the Closing Date, including, without limitation: (i)
wages payable to Hotel Employees with respect to the period prior to the Closing
Date; (ii) benefits and employee benefit fund contributions payable to or on
behalf of the Hotel Employees with respect to the period prior to the Closing
Date; and (iii) benefit continuation and/or severance payments relating to any
Hotel Employee that may be payable upon any termination of employment of any
such Hotel Employee at or prior to the Closing (unless and except if Buyer was
obligated to hire a Hotel Employee pursuant to this Agreement and failed to do
so), and Seller hereby indemnifies and holds harmless Buyer, Buyer’s Tenant and
Buyer’s Manager (collectively, the “Buyer Parties”) for the same. Seller hereby
indemnifies, defends and holds the Buyer Parties harmless from and against any
and all liens, claims, causes of action, damages, liabilities, demands, suits,
and obligations, together with all losses, penalties, costs and expenses
(including, but not limited to, court costs and reasonable attorneys’ fees)
incurred or suffered from and following the Closing Date as a result of (i) any
claim by any Hotel Employee (or other representative thereof, including, without
limitation, any labor union or benefit plan or trust, including any
multiemployer plan) under federal, state or local statute (including, without
limitation, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1967, the National Labor
Relations Act, the Equal Pay Act, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, and all other statutes
regulating the terms and conditions of employment), under any regulation,
ordinance or order, under the common law or in equity (including any claims for
wrongful discharge or otherwise), or under any policy, agreement, understanding
or promise, written or oral, formal or informal accruing prior to the Closing
Date, or (ii) any claim by any Hotel Employee accruing prior to the Closing Date
relating to an obligation not assumed by a Buyer Party.

 



 20 

 

 

(c)          From and after the Closing, Buyer shall be (or Buyer shall cause
Buyer’s Tenant or Buyer’s Manager to be) solely responsible for all liabilities
whatsoever that accrue with respect to Hotel Employees from and after the
Closing Date, including without limitation: (i) wages payable to Hotel Employees
with respect to the period from and after the Closing Date; (ii) benefits and
employee benefit fund contributions payable to or on behalf of the Hotel
Employees with respect to the period from and after the Closing Date; (iii)
benefit continuation and/or severance payments relating to any Hotel Employee
that may be payable upon any termination of employment of any such Employee
following the Closing or in connection with a Hotel Employee that Buyer or
Buyer's Manager was obligated to hire pursuant to this Agreement and that such
party failed to hire; and (iv) notices, payments, fines or assessments due
pursuant to any laws, rules or regulations with respect to the employment,
discharge or layoff of Employees under WARN, COBRA and any rules or regulations
as have been issued in connection with any of the foregoing after the Closing
Date, and Buyer hereby indemnifies and holds harmless Seller and Seller’s
Manager for same. Buyer hereby indemnifies, defends and holds Seller and
Seller’s Manager harmless from and against any and all liens, claims, causes of
action, damages, liabilities, demands, suits, and obligations, together with all
losses, penalties, costs and expenses (including, but not limited to, court
costs and reasonable attorneys’ fees) incurred or suffered from and following
the Closing Date as a result of (i) any claim by any Hotel Employee (or other
representative thereof, including, without limitation, any labor union or
benefit plan or trust, including any multiemployer plan) under federal, state or
local statute (including, without limitation, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act
of 1967, the National Labor Relations Act, the Equal Pay Act, the Americans with
Disabilities Act of 1990, the Employee Retirement Income Security Act of 1974,
and all other statutes regulating the terms and conditions of employment), under
any regulation, ordinance or order, under the common law or in equity (including
any claims for wrongful discharge or otherwise), or under any policy, agreement,
understanding or promise, written or oral, formal or informal accruing following
the Closing Date, or (ii) any claim by any Hotel Employee relating to an
obligation assumed by a Buyer Party and for which Buyer received a credit from
Seller.

 



 21 

 

 

4.4.4 Hotel Revenues.

 

(a)          At Closing, Seller shall receive a credit for one-half of all
revenues from the Hotel guest rooms and facilities occupied on the evening
immediately preceding the Closing Date (and, for the avoidance of doubt, if any
guest checks into a Hotel room after the Cut-off Time and such guest is charged
for occupying such Hotel room for the evening immediately preceding the Closing
Date, then such Hotel room shall be deemed to have been occupied on the evening
immediately preceding the Closing Date), including any sales taxes, room taxes,
occupancy taxes and other taxes charged to guests in such rooms, all parking
charges, sales from mini-bars, in-room food and beverage, telephone, facsimile
and data communications, in-room movie, laundry, and other service charges
allocable to such rooms with respect to the evening immediately preceding the
Closing Date. In light of such credit to Seller at Closing, all such revenues
shall be assigned to Buyer, and, from and after the Closing, Buyer shall be
entitled to collect and retain the same. All other revenues from restaurants,
lounges, vending machines and other service operations conducted at the Property
shall be allocated based on whether the same accrued before or after the Cut-Off
Time, and Seller shall separately record sales occurring before and after the
Cut-Off Time at the Property. Notwithstanding the foregoing, all revenues from
any bars and lounges at the Property shall be prorated based on the actual
closing time for such bar or lounge. For example, if such bar or lounge closes
at 2 a.m. on the Closing Date, Seller shall retain the revenues from such
services and operations even though such revenues were generated two (2) hours
after the Cut-Off Time.

 

(b)          Revenues from conferences, receptions, meetings, and other
functions occurring in any conference, banquet or meeting rooms in the Hotel, or
in any adjacent facilities owned or operated by Seller, including usage charges
and related taxes, food and beverage sales, valet parking charges, equipment
rentals, and telecommunications charges, shall be allocated between Seller and
Buyer, based on when the function therein commenced, with (i) one-day functions
commencing prior to the Cut-Off Time being allocable to Seller, (ii) functions
commencing after the Cut-Off Time being allocable to Buyer, and (iii) multi-day
functions being allocated on a pro rata basis between Seller and Buyer according
to when the event commences and is scheduled to end in relation to the Cut-Off
Time.

 

(c)          At Closing, all Receivables not actually collected by Seller or
Seller’s Manager prior to the Cut-Off Time shall be assigned to Buyer, and
Seller shall receive a proration credit in an amount equal to 100% of the face
value of such receivables which have been outstanding for sixty (60) days or
fewer as of the Closing Date, as set forth on the Hotel’s books including,
without limitation, receivables accrued in connection with hotel reservations,
the use of guest rooms, banquet and meeting room receivables (including any
cancellation fees due to Seller in connection with any of the foregoing) as
reflected on the Hotel’s books.

 

(d)          Any operating revenues not otherwise provided for in this Section
4.4, shall be prorated between Buyer and Seller as of Closing.

 

4.4.5 Rent. Rent and other payments payable by tenants, licensees,
concessionaires, and other persons using or occupying the Real Property or any
part thereof under a Lease (but expressly excluding payments from Hotel guests
or otherwise related to Hotel revenues covered under Section 4.4.4 above), if
any, for or in connection with such use or occupancy, including, without
limitation, fixed monthly rentals, additional rentals, percentage rentals,
escalation rentals, retroactive rentals, operating cost pass-throughs, common
area maintenance charges, HVAC charges, payments of taxes and insurance
expenses, promotional/marketing charges, construction receivables and other sums
and charges payable by the tenants under the Leases (collectively, “Rent”) shall
be prorated as of the Closing Date such that Seller will be entitled to Rent
attributable to periods prior to the Closing Date and Buyer will be entitled to
Rent attributable to periods from and after the Closing Date, all as more
particularly set forth below:

 



 22 

 

 

(a)          All Rent actually collected from tenants under Leases (“Current
Rent”) shall be prorated as of the Closing Date.

 

(b)          All Rent other than Current Rent (“Rent Arrears”) shall not be
prorated at Closing. In the event that either Buyer or Seller receives Rent from
a tenant after the Closing Date, such Rent shall be applied in inverse order of
maturity, such that amounts owed from the applicable tenant that have been
outstanding for the least amount of time shall be paid first, unless the tenant
specifies with the payment the period for which the payment is being made, in
which case the payment shall be applied to the period specified by the tenant.
Any sums owed to either party pursuant to the foregoing shall be held in trust
by the party receiving the same and shall be paid to the party entitled thereto
within thirty (30) days following such receipt. Buyer shall pursue all Rent
Arrears in the ordinary course of business and shall have the right to negotiate
settlements with tenants who have Rent Arrears as it may determine in good
faith, but any such settlements shall be subject to Seller’s reasonable
approval; provided, however, notwithstanding the foregoing, Buyer shall have no
obligation to pursue any of its rights or remedies under any Leases to pursue
any Rent Arrears. However, so long as Buyer pursues all Rent Arrears in
accordance with this Section 4.4.5(b), Seller shall not pursue collection of any
Rent Arrears from any tenants from and after the Closing Date.

 

4.4.6 Hotel Payables. At Closing, Buyer shall receive a proration credit equal
to the excess of (a) the aggregate estimated amount of all outstanding accounts
payable for the Hotel as of the Closing Date (“Hotel Payables”) in the
Preliminary Statement over (b) Buyer’s prorated share of such Hotel Payables
under Section 4.4.2, and Buyer shall assume the obligation to satisfy all Hotel
Payables. After Closing, before paying any amount invoiced or otherwise claimed
by a third party due with respect to the Hotel operations prior to Closing which
is not included on such schedule and which involves more than $10,000.00 (or is
claimed in an amount larger than that shown on such schedule by more than
$10,000.00), Buyer shall first submit such invoice or claim to Seller. Unless
Seller, within seven (7) days after receiving such submission, objects to such
invoice or claim (thereby making it a “Seller Disputed Payable”), Buyer may pay
the same and take a credit for such payment on the Final Statement.
Notwithstanding the foregoing, upon Closing, Buyer shall assume all obligations
of Seller to pay for any (i) consumables (including, without limitation, all
food and beverage inventory) or other items ordered by or for the benefit of
Seller in the ordinary course of business but which are not yet received as of
the Closing Date, and (ii) items or services ordered in the ordinary course of
business and listed on a purchase order log prepared by Seller or Seller’s
Manager, which list shall be updated by Seller or Seller’s Manager immediately
prior to Closing and certified by Seller as being true and correct as of the
Closing; provided that, there shall not be any adjustment to the Purchase Price
in connection with Buyer’s assumption of the liabilities described in clauses
(i) and (ii) of this sentence.

 



 23 

 

 

4.4.7 Credit for Certain Inventories. As of the date immediately prior to the
Closing Date, Seller and Buyer shall cause their accountants or managers to
jointly conduct an inventory of all Consumable Inventory (including all Retail
Inventory) and shall deliver a written report thereon to Seller and Buyer. Such
report shall reflect the cost of the Unopened Inventory and the Retail Inventory
at the actual acquisition cost thereof (taking into account any applicable
discounts or rebates and without any markup whatsoever). On account of Buyer’s
purchase of the Consumable Inventory, the Unopened Inventory and the Retail
Inventory, Seller shall receive a credit at Closing in an amount equal to the
total cost of the Unopened Inventory and the Retail Inventory, as reflected in
such report.

 

4.4.8 Credit for Reservation Deposits. Buyer shall receive a proration credit
equal to the aggregate amount of advance deposits that shall have been received
by or on behalf of Seller prior to the Cut-Off Time on account of reservations
for use or occupancy of the Property after the Cut-Off Time.

 

4.4.9 Credit for Gift Certificates. Buyer shall receive a proration credit equal
to the aggregate outstanding amount of all gift cards, gift certificates,
coupons or other similar instruments or vouchers issued during the period that
is twenty-four (24) months prior to the Closing Date and that entitle the holder
or bearer thereof to a credit to be applied against the usual charge for rooms,
meals and/or other goods and services provided at the Hotel (collectively, “Gift
Certificates”). For purposes of such prorations, a Gift Certificate for a “free
night” or a similar accommodation shall be deemed to represent ninety-nine
dollars ($99) per “free night” multiplied by the percentage at which guests have
redeemed Gift Certificates for such “free nights” at the Hotel over the past two
(2) years.

 

4.4.10 Lease Deposits. Buyer shall receive a credit at Closing in an amount
equal to the aggregate amount of all security and other deposits of tenants
under the Leases which have not been applied to the tenants’ obligations in
accordance with the terms of such Leases and past practice as of the Closing
Date.

 

4.4.11 Credit for Cash Banks. Seller shall receive a credit at Closing in an
amount equal to all cash on hand or on deposit in any house bank at the Hotel
(which shall be transferred to Buyer at Closing).

 

4.4.12 Regarding Prorations Generally. Unless this Section 4.4 expressly
provides otherwise: (a) all prorations hereunder with respect to the Property
shall be made as of 12:00:01 a.m. Central time (“Cut-Off Time”) on the Closing
Date (such that all items of income and expense for the Closing Date shall,
except as otherwise specified in this Agreement, be for the account of Buyer);
(b) all prorations shall be made on an actual daily basis; and (c) for purposes
of such prorations, all items of revenue and expense with respect to the Hotel’s
operations shall be classified and determined in accordance with the Uniform
System of Accounts for the Lodging Industry, and otherwise in accordance with
generally accepted accounting principles. Except as otherwise expressly provided
herein, in any case in which Buyer receives a credit at Closing on account of
any obligation of Seller hereunder, Seller shall have no further liability for
such obligation to the extent of the credit so given, and Buyer shall pay and
discharge the same to the extent of any credit so received by Buyer.

 



 24 

 

 

4.4.13 Utility and Other Deposits.

 

(a)          At Closing, Seller shall receive a credit for all refundable cash
or other deposits posted with utility companies serving the Property or any
governmental agencies or authorities or posted pursuant to any Service Contract
which are transferred to Buyer at Closing, or, at Seller’s option, Seller shall
be entitled to receive and retain such refundable cash and deposits.

 

(b)          Buyer shall be entitled to a credit for all unapplied and
refundable security and other deposits retained by Seller as of the Closing Date
with respect to any Leases at the Property.

 

4.4.14 Final Statement; Post-Closing Adjustments. Except for prorations for real
estate taxes and other assessments, which shall be adjusted within thirty (30)
days of receipt of the tax bill for the tax year in which the Closing occurs,
Buyer and Seller shall make a one-time post-Closing adjustment of any item of
income and expense subject to adjustment as provided above which was either
incomplete, incorrect (whether as a result of an error in calculation or a lack
of complete and accurate information) or otherwise omitted from the Preliminary
Statement as of the Closing. Buyer will prepare and deliver to Seller for its
review and approval a statement of prorations (the “Final Statement”) within
ninety (90) days following the Closing Date, and the party in whose favor the
original incorrect adjustment or error was made (“Adjusting Party”) shall pay to
the other party (“Requesting Party”) the sum necessary to correct such prior
incorrect adjustment or error within ten (10) days after completion of the Final
Statement. Notwithstanding any provision of this Agreement to the contrary, all
items required to be adjusted pursuant to this Section 4.4.14 shall be adjusted
within one hundred twenty (120) days of Closing (except real estate taxes, which
shall be re-adjusted within the period set forth above), and such adjustment
shall be final and no further adjustments shall be made.

 

4.4.15 Resolution of Disputes. In the case of a dispute regarding any of the
adjustments made hereunder, the parties shall attempt to resolve such dispute,
but if for any reason such dispute is not resolved by the date that is thirty
(30) days after the delivery of the original notice of the claimed adjustment by
Buyer or Seller, then the parties shall submit such dispute to Deloitte (the
“Outside Accountants”), and the determination of the Outside Accountants, which
shall be made within a period of thirty (30) days after such submittal by the
parties, shall be conclusive. The fees and expenses of the Outside Accountants
shall be paid equally by Buyer and Seller. At such time as the amount of any
adjustment or dispute shall be determined (either by agreement or by
determination of the Outside Accountants), any amount that shall be payable by
the Requesting Party to the Adjusting Party as a result of such adjustment or
determination shall be paid within ten (10) business days after the date on
which such agreement or determination shall have been made.

 



 25 

 

 

4.4.16 Allocation as to Buyer. As between Buyer and Buyer’s Tenant, all
prorations and adjustments made under this Section 4.4 shall be for the account
of Buyer’s Tenant pursuant to its lease of the Real Property, except as may be
otherwise agreed upon by Buyer and Buyer’s Tenant.

 

4.4.17 Survival. The provisions of this Section 4.4 shall survive Closing.

 

4.5Closing Costs. Seller shall pay (a) the fees of any counsel representing it
in connection with this transaction, (b) 50% of any escrow fees charged by the
Escrow Agent, and (c) 100% of the cost of any mortgage release. Buyer shall pay
(or reimburse Seller to the extent Seller has paid) for the following: (i) the
fees of any counsel representing Buyer in connection with this transaction, (ii)
the costs of the Title Policy, (iii) the policy premiums in respect of any
mortgage title insurance, (iv) all costs incurred or payable in connection with
obtaining any financing Buyer elects to obtain (including any fees, financing
costs, transfer taxes, mortgage and recordation taxes and intangible taxes in
connection therewith), (v) all fees, costs and expenses relating to the transfer
of existing or issuance of new licenses and permits, including, without
limitation, liquor licenses, (vi) the cost of the Survey and any modifications
or updates thereto, (vii) all sales taxes on the sale of the Personal Property
(or any part thereof), if any, (viii) 50% of any escrow fees charged by the
Escrow Agent, (ix) 100% of the recording charges and fees for recording the
Deed, and (x) all city, county and state real estate transfer taxes payable by
reason of the transfer of the Real Property, if any. All other costs and
expenses incident to this transaction and the closing thereof shall be paid in a
manner consistent with custom for similar transactions in the City of St. Louis,
State of Missouri. Notwithstanding the foregoing, in the event that this
Agreement is terminated as a result of a party’s default, such defaulting party
shall pay all escrow and title cancellation fees charged in connection with such
cancellation, which obligation shall survive such termination.

 

4.6Conditions Precedent to Obligation of Buyer. The obligation of Buyer to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the Closing Date of all of the following conditions, any or all of which
may be waived by Buyer in its sole discretion:

 

(a)          All of the representations and warranties of Seller contained in
this Agreement shall be true and correct in all material respects (however, any
representation or warranty that is already based on materiality shall be true
and correct (without a dual application of materiality)) as of the Closing Date
(except for any representations or warranties of Seller that are expressly made
as of a specific date, in which case such representations and warranties shall
be true and correct in all material respects as of such specific date), with
appropriate modifications expressly permitted under this Agreement; provided
that, Seller’s representations and warranties shall not be deemed inaccurate or
breached (and the same shall not give rise to any right by Buyer to terminate
this Agreement) due to transactions, conditions, causes, omissions or actions
expressly permitted by this Agreement or consented to by Buyer. Seller shall in
any event have the right to cure such breach or inaccuracy and, if necessary to
allow such cure, the Closing Date shall be extended for up to ten (10) days to
allow such cure as long as Seller agrees to use reasonable efforts to affect
such cure.

 



 26 

 

 

(b)          Seller shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.

 

(c)          Seller shall have complied with the obligations of Section 4.2 in
all respects.

 

(d)          Title Company shall be irrevocably committed, subject only to
payment of its normal and customary premium and satisfaction of all other
requirements of Title Company that are applicable to Buyer, to issue the Title
Policy as required in Section 2.5 (without exceptions for any Disapproved Title
Matters that Seller elects to use commercially reasonable efforts to cure in
accordance with Section 2.3(a)).

 

(e)          If any estoppel certificate provided by Seller to Buyer as of the
Closing discloses a breach or other matter (i) not disclosed by Seller prior to
the end of the Inspection Period, (ii) that would cost more than $100,000
(individually or in the aggregate) to cure/correct or otherwise make Buyer whole
and (iii) that is not cured or addressed by Seller at its own cost (which may be
cured or addressed by Seller by providing a credit against the Purchase Price in
an amount reasonably necessary to address the breach or other matter so
disclosed).

 

4.7Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the Closing Date of all of the following conditions, any or all of which
may be waived by Seller in writing in its sole discretion:

 

(a)          Buyer shall have deposited with Escrow Agent the Purchase Price
plus or minus any adjustments provided in this Agreement in the manner provided
for in this Agreement.

 

(b)          All of the representations and warranties of Buyer contained in
this Agreement shall be true and correct in all material respects as of the
Closing Date.

 

(c)          Buyer shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Buyer as of the Closing Date.

 

(d)          Buyer shall have complied with (or Buyer shall have caused Buyer’s
Tenant or Buyer’s Manager to have complied with) the obligations of Section 5.7
in all respects.

 

4.8Failure or Waiver of Conditions Precedent. In the event any of the conditions
set forth in Sections 4.6 or 4.7 are not fulfilled or waived on or before the
Closing Date, the party benefited by such conditions may, by written notice to
the other party, terminate this Agreement, whereupon all rights and obligations
hereunder of each party shall be at an end except those that expressly survive
any termination. Either party benefited by a condition set forth in Sections 4.6
and 4.7 above may, at its election, at any time or times on or before the date
specified for the satisfaction of the condition, waive in writing the benefit of
such condition. Buyer’s consent to the Closing pursuant to this Agreement shall
waive any remaining unfulfilled conditions, and any liability on the part of
Seller for breaches of representations and warranties of which Buyer had
knowledge as of the Closing. If Buyer terminates this Agreement due to the
failure of any condition set forth in Section 4.6 not being satisfied, then the
Earnest Money shall be refunded to Buyer less one half of any escrow charges
and, if applicable, Buyer shall be entitled to exercise its remedies under
Section 6.2 below. If Seller terminates this Agreement due to the failure of any
condition set forth in Section 4.7, then Seller shall be entitled to exercise
its remedies under Section 6.1 below.

 



 27 

 

 

4.9Disbursements and Other Actions by Escrow Agent. Upon the Closing, Escrow
Agent shall promptly undertake all of the following in the following order and
manner:

 

(a)          Cause the Deed and any other documents which the parties hereto may
mutually direct to be recorded in the City of St. Louis Recorder’s Office in the
order directed by the parties;

 

(b)          Disburse to Seller from funds deposited by Buyer with Escrow Agent
towards payment of all items (including, without limitation, the Purchase Price)
chargeable to the account of Buyer;

 

(c)          Deliver to Seller (i) a fully executed original of the instruments
described in clauses (b), (c), and (d) of Section 4.2 above and clauses (c), (d)
and (e) of Section 4.3 above, (ii) a copy of the instruments described in
clauses (e), (g), (i) and (j) of Section 4.2 above, and (iii) a conformed copy
of the Deed;

 

(d)          Deliver to Buyer a fully executed original of the instruments
described in clauses (b), (c), (d) (e), (f), (g), (i), (k) and (l) of Section
4.2 above, and a conformed copy of the Deed; and

 

(e)          Direct the Title Company to issue the Title Policy to Buyer.

 

4.10Liquor License Matters. If this Agreement is not terminated by Buyer prior
to the expiration of the Inspection Period as set forth in this Agreement, then
Seller shall reasonably cooperate with Buyer or its designee, and Buyer or its
designee shall file any and all paperwork reasonably necessary to cause the
appropriate alcoholic beverage licenses (collectively, the “Liquor License”) to
be issued by the appropriate governmental authorities to Buyer or Buyer’s
designee as licensee prior to the Closing Date or as soon thereafter as
reasonably possible. If the Liquor License has not been issued to Buyer
effective as of the Closing Date has not been issued, then on the Closing Date,
Seller shall cause the current licensee that serves alcoholic beverages on
behalf of Seller to enter into an interim management agreement with Buyer for a
period not to exceed one hundred twenty (120) days from the Closing Date (the
“Interim Agreement”), whereby such licensee will operate for a nominal fee or
rental rate the liquor concessions at the Property on behalf of Buyer pending
the issuance of the Liquor License, and Buyer shall, in the Interim Agreement,
indemnify, defend and hold Seller and its affiliates and the applicable
licensee, as applicable, harmless from and against any and all claims,
liabilities, costs and expenses (including reasonable attorneys’ fees and costs)
arising in connection with such operation. Buyer and Seller shall use
commercially reasonable efforts to agree on the form of Interim Agreement and to
cause such form to be approved by the applicable municipal licensing authorities
in the City of St. Louis prior to the expiration of the Inspection Period. The
terms of this Section 4.10 shall survive the Closing.

 



 28 

 

 

Article V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

5.1Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Buyer, subject to the qualifications and
exceptions set forth below:

 

(a)          Organization and Authority. Seller has been duly organized and is
validly existing and in good standing under the laws of Delaware and is
qualified to do business in Missouri. Seller has the full right, power and
authority to sell the Property as provided in this Agreement and to carry out
Seller’s obligations hereunder, and all requisite action necessary to authorize
Seller to enter into this Agreement and to carry out its obligations hereunder
have been, or by the Closing will have been, taken. The person signing this
Agreement on behalf of Seller is authorized to do so, and this Agreement is
enforceable against Seller in accordance with its terms, subject to bankruptcy,
insolvency and similar laws.

 

(b)          No Breach. The execution, delivery and performance of this
Agreement by Seller and the consummation of the transaction contemplated herein
will not: (i) result in a breach or acceleration of or constitute a default or
event of termination under the provisions of any agreement or instrument by
which the Property is bound or affected which would have a material adverse
impact on the Property; or (ii) constitute or result in the violation or breach
by Seller of any judgment, order, writ, injunction or decree issued against or
imposed upon Seller or result in the violation of any applicable law, rule or
regulation of any governmental authority, which, with respect to any of the
foregoing, would have a material adverse impact on the Property. For purposes of
this Section 5.1(b), any breach, violation or default which Buyer reasonably
believes could reduce the value of the Property by more than $250,000 or which
could cost more than $250,000 to address shall be deemed to have a material
adverse impact on the Property.

 

(c)          Litigation/Condemnation. To Seller's knowledge, except as set forth
on Schedule 5.1(c) attached hereto, (i) Seller has not been served with written
notice of any litigation which has been filed against Seller that would
adversely affect Seller’s ability to perform its obligations hereunder, and (ii)
Seller has not received written notice of any condemnation proceedings. To
Seller’s Knowledge, as of the date hereof, no such litigation or condemnation
proceedings are threatened.

 



 29 

 

 

(d)          Leases. To Seller’s knowledge, the list of Leases attached hereto
as Schedule 1.1(h) is accurate and lists all Leases currently affecting the
Hotel. To Seller's knowledge, Seller has delivered to Buyer (or otherwise made
available to Buyer on the E-Room) complete copies of all Leases.

 

(e)          No Violations. To Seller's knowledge, except as set forth on
Schedule 5.1(e) attached hereto or disclosed in the Seller Due Diligence
Materials, Seller has not received any written notification from any
governmental or public authority that the Property is in violation of any
applicable fire, health, building, use, occupancy or zoning laws or other
statute, ordinance, law or code binding on Seller or the Property where such
violation remains outstanding.

 

(f)          Service Contracts. To Seller’s knowledge, there are no Service
Contracts which will affect the Property after the Closing Date except (i) as
set forth on the Schedule 1.1(e)-1 , or (ii) those contracts and agreements
which Manager is permitted to enter into with respect to the Property without
the consent of Seller under the Hotel Management Agreement or (iii) those that
involve, in the aggregate, $10,000 or less and that can be terminated on thirty
(30) days' notice or less without penalty. To Seller's knowledge, Seller has
delivered to Buyer (or otherwise made available to Buyer on the E-Room) complete
copies of all Service Contracts set forth on Schedule 1.1(e)-1in Seller’s
possession or control.

 

(g)          No Consents. No consent, approval or action of, filing with or
notice to any governmental or regulatory authority or any other person or entity
on the part of Seller is required in connection with the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated, except for those that have already been obtained or will be
obtained prior to Closing.

 

(h)          Patriot Act Compliance. Neither Seller nor any individual or entity
having an interest in Seller or controlled by Seller (i) is in violation of any
applicable anti money-laundering or anti-bribery laws and regulations, (ii) is a
person or entity listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(September 25, 2001) (the “Order”) and/or on any other list of terrorists or
terrorist organizations maintained pursuant to any of the rules and regulations
of OFAC or pursuant to any other applicable orders (such lists are collectively
referred to as the “Lists”); (iii) is a person or entity who has been determined
by competent authority to be subject to the prohibitions contained in the Order;
or (iv) is owned or controlled by, or acts for or on behalf of, any person or
entity on the Lists or any other person or entity who has been determined by
competent authority to be subject to the prohibitions contained in the Order.

 

(i)          Bankruptcy. No petition in bankruptcy (voluntary or otherwise),
assignment for the benefit of creditors, or petition seeking reorganization or
arrangement or other action under federal or state bankruptcy laws is pending
against or contemplated by Seller.

 



 30 

 

 

(j)          Licenses and Permits. To Seller's knowledge, Seller has not
received any written notice alleging any violation by it, the Property or the
operations of the Hotel of any Licenses and Permits which violation has not been
cured.

 

(k)          Gift Certificates. To Seller's knowledge, Seller has delivered to
Buyer (or otherwise made available in the E-Room) a true, correct and complete
list of all outstanding Gift Certificates for the Hotel as of the date of this
Agreement that have been sold during Seller's period of ownership of the Hotel.

 

(l)          Financial Information. Seller has delivered a complete copy of the
profit and loss statement relating to the Hotel for the 2014, 2015 and 2016
calendar years and year-to-date(or it has otherwise made available the same in
the E-Room), and these are the same statements which Seller relies upon in
connection with its ownership and operation of the Hotel.

 

(m)          Management Agreement. To Seller’s knowledge, as of the Effective
Date, Seller’s Manager is not in material default of any of its obligations
under the Seller’s Management Agreement.

 

(n)          Employees. To Seller’s knowledge, (i) all Hotel Employees are
employed by Manager and (ii) during the period during which Seller has owned the
Hotel, neither Seller nor Seller’s Manager has been a party to any collective
bargaining agreement or any multi-employer plan (as defined in ERISA) with
respect to the Hotel.

 

Notwithstanding anything herein to the contrary, prior to the expiration of the
Inspection Period, Seller shall have the right, upon written notice delivered to
Buyer at least one (1) business day prior to the expiration of the Inspection
Period, to freely update, modify or otherwise revise any of the foregoing
representations and warranties or schedules related thereto for any reason
whatsoever and without any liability to Buyer hereunder. Notwithstanding any of
the foregoing, all of the representations and warranties of Seller in this
Agreement shall be deemed modified to reflect, and Buyer shall be deemed to have
knowledge of, (1) all information actually known to Buyer prior to the
expiration of the Inspection Period, whether arising from Buyer’s diligence
investigations or otherwise, including, without limitation, information
contained in the Seller Due Diligence Materials and all other information
contained in any other diligence materials or physical condition, environmental,
zoning, engineering and other third-party reports obtained by Buyer or its
representatives, (2) any matter disclosed in any exhibits or schedules to this
Agreement or in any document in the E-Room at least one business day prior to
the expiration of the Inspection Period, and (3) any facts disclosed to or
otherwise actually known prior to the expiration of the Inspection Period by
Buyer, including, without limitation, any changes or other matters shown on the
certificate delivered by Seller pursuant to Section 4.2 hereof, and Seller’s
liability with respect to its representations and warranties shall arise only
with respect to such representations and warranties as so modified. In no event
shall Seller be liable to Buyer for, or be deemed to be in default hereunder by
reason of, any breach of representation or warranty which results from any
change that (i) occurs between the Effective Date and the Closing Date and (A)
is expressly permitted under the terms of this Agreement or (B) results from any
act or omission of Buyer.

 



 31 

 

 

5.2Knowledge Defined.

 

(a)          For purposes of this Agreement, Seller’s “knowledge” or similar
statements means the actual, present knowledge of Mr. Lee McDonald (provided
that, in no event shall such person have any personal liability arising under
this Agreement), after appropriate inquiry of the Hotel’s general manager and
the chief of engineering, but without any other duty of inquiry or
investigation, and expressly excluding the knowledge of any other shareholder,
partner, member, trustee, beneficiary, director, officer, manager, employee,
agent or representative of Seller or any of its affiliates.

 

(b)          For purposes of this Agreement, Buyer’s “knowledge” or similar
statements means the actual, present knowledge of Mr. John G. Murray (provided
that, in no event shall such person have any personal liability arising under
this Agreement), without any duty of inquiry or investigation, and expressly
excluding the knowledge of any other shareholder, partner, member, trustee,
beneficiary, director, officer, manager, employee, agent or representative of
Buyer or any of its affiliates.

 

5.3Survival of Seller’s Representations and Warranties. The representations and
warranties of Seller set forth in Section 5.1 as updated by the certificate of
Seller to be delivered to Buyer at Closing in accordance with Section 4.2(g)
hereof, shall survive Closing for a period ending the earlier of (a) one hundred
eighty (180) days after the Closing Date or (b) November 30, 2017 (such date,
the “Survival Outside Date”), such that no action for a breach of any
representation or warranty by Seller may be commenced after the Survival Outside
Date; provided, however, any such action which is commenced in accordance with
the terms and provisions of this Agreement prior to the Survival Outside Date
may be continued beyond the Survival Outside Date.

 

5.4Covenants of Seller. Notwithstanding any other provisions of this Agreement
to the contrary, Buyer acknowledges and agrees that, pursuant to the Seller’s
Management Agreement, Seller’s Manager has certain decision making authority
over the Property, including, without limitation, the right to execute certain
contracts and other agreements and to take certain actions with respect to the
Property, and Seller’s ability to control the management and operation of the
Property is circumscribed by the terms of the Seller’s Management Agreement. In
no event shall the performance of Seller’s Manager’s rights and obligations
under the Seller’s Management Agreement result in a breach by Seller of its
obligations under this Agreement. Subject to the foregoing, Seller hereby
covenants as follows:

 

(a)          From the Effective Date hereof until the Closing or earlier
termination of this Agreement, Seller shall use commercially reasonable efforts
to cause Seller’s Manager to operate and maintain the Hotel in a manner
consistent with the manner in which Seller’s Manager has operated and maintained
the Hotel prior to the date hereof, in good condition consistent with past
practice and in accordance with the Management Agreement, reasonable wear and
tear excepted. Without limiting the foregoing, Seller shall use commercially
reasonable efforts to cause Seller’s Manager (i) to continue to secure Bookings
for the Hotel for periods from and after the Closing Date, (iii) not to grant
any Hotel Employees any increases in wages or benefits other than in the
ordinary course of business consistent with past practices and (iii) not to
sell, assign or otherwise dispose (or enter into any agreement for the sale,
assignment or disposition) of any of the Property, except the sale and
consumption of Personal Property and Consumable Inventory in the ordinary course
of business consistent with past practices.

 



 32 

 

 

(b)          Prior to the expiration of the Inspection Period, Seller shall be
entitled to enter into any new Service Contracts, new Leases (each, a “New
Lease”) with respect to the Property, and any agreements modifying the Service
Contracts or Leases, in each case in the ordinary course of business, without
Buyer’s approval provided that the Seller gives Buyer notice thereof promptly
upon entering into the same and in any event not less than five (5) business
days prior to the expiration of the Inspection Period. From and after the
expiration of the Inspection Period, Seller shall not enter into any new Service
Contract, New Lease or any other agreement or encumbrance (other than Bookings
made in the ordinary course of business) with respect to the Property nor shall
Seller enter into any agreements modifying the Service Contracts or Leases
unless (i) any such agreement or modification will not bind Buyer or the
Property after the Closing Date or is subject to termination on not more than
thirty (30) days’ notice without penalty, (ii) any such agreement or
modification is required pursuant to the terms of the agreement, Service
Contract or Lease in question, or (iii) Seller has obtained Buyer’s prior
written consent to such agreement or modification, which consent may be given or
withheld by Buyer in Buyer’s sole discretion but which consent shall be deemed
given if Buyer fails to respond to Seller’s request for consent within five (5)
days following Buyer’s receipt thereof. Promptly following the expiration of the
Inspection Period, Seller shall instruct Seller’s Manager not to enter into any
Service Contracts or New Leases except for those that Seller would be permitted
to enter hereunder and Buyer shall not be obligated to assume any such Service
Contracts or New Leases entered into by Seller’s Manager following the
expiration of the Inspection Period unless Buyer shall have consented to the
same in accordance with this paragraph.

 

(c)          Seller shall cooperate, and Seller shall cause Seller’s Manager to
cooperate, at no out-of-pocket cost or liability to Seller or Seller’s Manager
(and provided that Seller shall pay the fees and expenses of Seller’s counsel),
with Buyer in all commercially reasonable respects in connection with issuance
to Buyer or Buyer’s Manager of liquor licenses to be used in connection with the
operation of the Hotel. Such cooperation of Seller or Seller’s Manager shall not
create any potential liability for Seller or Seller’s Manager.

 

(d)          Seller shall maintain, and Seller shall cause Seller’s Manager to
maintain, all of the current insurance policies (or the substantial equivalent
of such insurance) obtained by Seller or Seller’s Manager for the Property in
place until Closing.

 

(e)          Within ten (10) business days following the expiration of the
Inspection Period, Buyer may deliver a notice to Seller identifying those
Service Contracts and/or Equipment Leases that Buyer requests that Seller
terminate. If Buyer delivers any such notice to Seller, then Seller shall use
commercially reasonable efforts to terminate such Service Contracts and
Equipment Leases identified by Buyer as of the Closing Date, if terminable, but
such termination, if there is a penalty or early termination fee or similar cost
associated with the same, shall be at Buyer’s sole cost and expense. At Buyer's
request and if the Service Contract or Equipment Lease has been terminated,
Seller shall provide to Buyer evidence of such termination to Buyer.

 



 33 

 

 

(f)          Seller shall promptly notify Buyer if Seller becomes aware of (i)
any event, occurrence or condition which has had or could reasonably be expect
to have a material adverse effect on the Hotel or the Property or the business
conducted thereon, (ii) any change in the condition of the Hotel or the Property
or of any event or circumstance which could reasonably be expected to make any
representation or warranty of Seller to Buyer under this Agreement untrue or
misleading in any respect, and (iii) any condemnation proceedings commenced or
threatened in respect of the Property or the operations of the Hotel.

 

(g)          Seller shall reasonably cooperate (and Seller shall instruct
Seller’s Manager to reasonably cooperate) with Buyer and Buyer’s Manager in the
transition of management and operations at the Hotel. In furtherance of the
foregoing, at Buyer's request, not later than thirty (30) days prior to the
Closing Date, Seller shall provide or cause to be provided at the Hotel an
appropriate office or other suitable place for personnel for any such
transitional management operation to work and shall allow Buyer and Buyer’s
Manager to observe operations and plan conversion processes, provide information
to Hotel Employees with respect to future employment, and hold informational
employee meetings, so long as such observation, planning, and meetings do not
unreasonably disrupt Seller’s ongoing business operations at the Hotel or create
any liability for Seller or Manager, and Seller and Seller's manager shall be
invited to attend all such meetings that involve Hotel Employees.

 

(h)          Seller shall request, and use commercially reasonable efforts to
obtain, estoppel certificates from all tenants under the Leases and to deliver
to Buyer all responses received by the Seller in connection with the Seller’s
request for the same promptly following such receipt; provided, however, Seller
will deliver to Buyer, by the Closing Date, (i) a commercially reasonable form
of estoppel certificate in form and substance reasonably satisfactory to Buyer
from tenants representing at least fifty percent (50%) of the areas subject to
Leases and (ii) a commercially reasonable form of estoppel certificate in form
and substance reasonably satisfactory to Buyer from Seller with respect to
Leases representing at least eighty-five percent (85%) of the areas subject to
Leases that were not provided by the tenants themselves (such that Seller may
provide the estoppel certificates with respect to up to thirty-five percent
(35%) of the areas subject to Leases).

 

5.5Representations and Warranties of Buyer. Buyer hereby represents and warrants
to Seller:

 

(a)          ERISA. Buyer is not acquiring the Property with the assets of an
employee benefit plan as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974.

 

(b)          Organization and Authority. Buyer has been duly organized and is
validly existing and in good standing under the laws of its state of formation.
Buyer has the full right, power and authority to purchase the Property as
provided in this Agreement and to carry out Buyer’s obligations hereunder, and
all requisite action necessary to authorize Buyer to enter into this Agreement
and to carry out its obligations hereunder have been, or by the Closing will
have been, taken. The person signing this Agreement on behalf of Buyer is
authorized to do so, and this Agreement is enforceable against Buyer in
accordance with its terms, subject to bankruptcy, insolvency and similar laws.

 



 34 

 

 

(c)          No Breach. The execution, delivery and performance of this
Agreement by Buyer and the consummation of the transaction contemplated herein
will not: (i) result in a breach or acceleration of or constitute a default
under any agreement or instrument by which Buyer is bound or affected which
would have an adverse impact on the ability of Buyer to timely close the
acquisition of the Property pursuant to the terms of this Agreement; or (ii)
constitute or result in the violation or breach by Buyer of any judgment, order,
writ, injunction or decree issued against or imposed upon Buyer or result in the
violation of any applicable law, rule or regulation of any governmental
authority.

 

(d)          No Consents. No consent, approval or action of, filing with or
notice to any governmental or regulatory authority or any other person or entity
on the part of Buyer is required in connection with the execution, delivery and
performance of Agreement or the consummation of the transactions contemplated,
except for those that have already been obtained or will be obtained prior to
Closing.

 

(e)          Pending Actions. There is no action, suit, arbitration, unsatisfied
order or judgment, government investigation or proceeding pending against Buyer
which, if adversely determined, could individually or in the aggregate
materially interfere with the consummation of the transaction contemplated by
this Agreement.

 

(f)          Patriot Act Compliance. To Buyer’s knowledge, neither Buyer nor any
entity controlled by Buyer (i) is in violation of any applicable anti-money
laundering or anti-bribery laws and regulations; (ii) is listed on the Specially
Designated Nationals and Blocked Persons List maintained by the OFAC pursuant to
the Order and/or on any Lists; (iii) is a person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Order; or (iv) is owned or controlled by, or acts for or on behalf of, any
person or entity on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Order.

 

(g)          Tax Identification Number. Buyer’s valid tax identification number
is 04-3445278.

 

(h)          Bankruptcy. No petition in bankruptcy (voluntary or otherwise),
assignment for the benefit of creditors, or petition seeking reorganization or
arrangement or other action under federal or state bankruptcy laws is pending
against or contemplated by Buyer.

 



 35 

 

 

5.6Covenants of Buyer.

 

(a)          Buyer may at its election (but subject to the limitations of
Section 3.1 above), inspect the Property for the presence of Hazardous
Substances (as defined below), and, upon Seller’s written request following any
termination of this Agreement (other than in connection with a default by Seller
hereunder), shall furnish to Seller copies of any reports received by Buyer in
connection with any such inspection without any representations or warranties
whatsoever. Except as otherwise expressly provided in this Agreement, Buyer
hereby assumes full responsibility for such inspections and irrevocably waives
any claim that Buyer may have against Seller and releases Seller from all
liability that Seller may have to Buyer arising from the presence of Hazardous
Substances on the Property. Upon Seller’s written request following any
termination of this Agreement (other than in connection with a default by Seller
hereunder), Buyer shall also furnish to Seller copies of any other reports
received by Buyer relating to any other inspections of the Property conducted on
Buyer’s behalf, if any (including, specifically, without limitation, any reports
analyzing compliance of the Property with the provisions of the Americans with
Disabilities Act (“ADA”), 42 U.S.C. §12101, et seq., if applicable) without any
representations or warranties whatsoever. As used herein, “Hazardous Substances”
means all hazardous or toxic materials, substances, pollutants, contaminants, or
wastes currently identified as a hazardous substance or waste in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(commonly known as “CERCLA”), as amended, the Superfund Amendments and
Reauthorization Act (commonly known as “SARA”), the Resource Conservation and
Recovery Act (commonly known as “RCRA”), or any other federal, state or local
legislation or ordinances applicable to the Property (collectively,
“Environmental Laws”).

 

(b)          Buyer shall cause Buyer’s Tenant and Buyer’s Manager to honor all
reservations made in the ordinary course of business at the Hotel (including
honoring the rates at which such reservations were made, including reservations
made on a wholesale, reward points redemption, or other basis), or for any
related conference, banquet, or meeting space or any other facilities in
connection with the Hotel made by Seller in the ordinary course of business on
or prior to the Cut-Off Time for periods on or after the Closing Date.

 

(c)          Buyer agrees to indemnify against, defend, protect and hold Seller
and the Seller Related Parties, harmless from and against any claim for
liabilities, losses, costs, expenses (including reasonable attorneys’ fees
actually incurred), damages or injuries arising out of or resulting from or in
connection with Buyer's breach of its obligations under this Section 5.6.

 

(d)          The provisions of this Section 5.6 shall survive Closing.

 

5.7Employees.

 

(a)          Not fewer than ten (10) days prior to the Closing, Buyer shall
cause Buyer’s Tenant or Buyer’s Manager to offer employment to all or
substantially all of the Hotel Employees effective as of the Closing. Seller
shall cause Seller’s Manager to terminate the employment of each Hotel Employee
as of the Closing. Seller agrees to cooperate (and to cause Seller's Manager to
cooperate) with Buyer's Manager, and take all reasonable actions as may be
necessary, to transition to Buyer's Manager any Hotel Employees so hired by
Buyer's Manager.

 



 36 

 

 

(b)          Buyer covenants not to permit Buyer’s Tenant or Buyer’s Manager to
take any action in connection with the Closing or during the ninety (90) day
period following the Closing which would constitute a plant closing or mass
layoff (as those terms are defined in the U.S. Worker Adjustment and Retraining
Notification Act or similar state law (“WARN Act”)) with respect to the Hotel.
In connection therewith, Buyer agrees that it shall cause Buyer’s Tenant or
Buyer’s Manager to offer to hire effective, at and upon the Closing, and, after
the Closing, Buyer shall cause Buyer’s Manager to maintain or cause to be
maintained the employment of the Hotel Employees required to be hired pursuant
to Section 5.7(a) hereinabove, so that the Seller, its affiliates or Seller’s
Manager shall not be required to give any layoff, closing or other termination
notices or otherwise incur any liability pursuant to the provisions the WARN Act
in connection with the termination of the Hotel Employees pursuant to Section
5.7(a) hereinabove; provided, however, nothing in this Agreement shall be
construed as granting any Hotel Employee any rights of continuing employment,
compensation or benefits.

 

(c)          Buyer acknowledges that neither Seller nor Seller’s Manager is
giving any notice under the WARN Act, and Buyer agrees to indemnify Seller and
the Seller Related Parties and hold each of them harmless against any and all
costs and expenses incurred by Seller and/or the Seller Related Parties arising
from Buyer’s failure to comply with this Section 5.7. Buyer agrees that Buyer
shall at all times rely solely upon its own assessment of and information
obtained from Hotel Employees to make its employment decisions with respect to
each of them.

 

(d)          Buyer’s obligations under this Section 5.7 shall survive Closing.

 

5.8Other Transitional Matters.

 

(a)          All baggage or other property of guests of the Hotel which has been
checked with or left in the care of the Hotel and remains in the Hotel’s care as
of the Cut-Off Time shall be inventoried and tagged jointly by representatives
of Seller and Buyer. Buyer hereby agrees to defend, indemnify and hold harmless
Seller and Seller’s Manager against any claims, losses or liabilities in
connection with such baggage and property arising out of the acts or omissions
of Buyer or Buyer’s Manager from and after the Closing Date. Seller hereby
agrees to defend, indemnify and hold harmless Buyer against all claims, losses
and liabilities with respect to such baggage and property arising out of the
acts or omissions of Seller or Seller’s Manager prior to the Closing Date.

 



 37 

 

 

(b)          Not later than three (3) days prior to the Closing, Seller shall
send, or cause Seller’s Manager to send, written notice to guests or other
persons who have safe deposit boxes at the Hotel advising of the sale of the
Hotel and requesting verification or removal of the contents within two (2)
days. The safe deposit boxes of guests or other persons not responding to said
written notice shall be opened only in the presence of representatives of both
Seller or Seller’s Manager, on the one hand, and representatives of Buyer and
Buyer’s Manager, on the other hand. The contents of all boxes opened as
aforesaid shall be listed at the time such boxes are opened and each such list
shall be signed by or on behalf of representatives of both Seller or Seller’s
Manager, on the hand, and representatives of Buyer and Buyer’s Manager, on the
other hand, and Buyer shall not be liable or responsible for any items claimed
to have been in said boxes unless such items are included in such list. Seller
agrees to indemnify, defend and hold Buyer and Buyer’s Manager harmless from and
against any liability or responsibility for any items claimed to have been in
said boxes but not included on such list and Buyer agrees to indemnify, defend
and hold Seller and Seller’s Manager harmless from and against any liability or
responsibility for items claimed to have been in said boxes and included in such
list and all claims, losses and liabilities with respect thereto arising out of
the acts or omissions of Buyer after the Closing Date.

 

(c)          Buyer shall be responsible for any sales tax and other similar
taxes on the sale of the Personal Property, if any. Buyer shall pay any sales
tax and other similar taxes, if any is due, directly to the applicable taxing
authority promptly following the Closing (but in no event later than when such
taxes are due and payable, if applicable), and Buyer shall indemnify, defend and
hold Seller and the Seller Related Parties harmless from and against all claims,
liabilities, costs and expenses arising out of the failure of Buyer to timely
pay all such taxes to the applicable taxing authority.

 

(d)          The parties’ obligations under this Section 5.8 shall survive
Closing.

 

Article VI

 

DEFAULT AND INDEMNIFICATION

 

6.1Default by Buyer. If Buyer defaults under this Agreement in any material
respect at or prior to Closing, Seller shall be entitled, as its sole and
exclusive remedy, at law and/or in equity (without limiting Seller’s rights with
respect to any indemnification obligations of Buyer under this Agreement or
under Section 10.20 below), to terminate this Agreement and receive the Earnest
Money as liquidated damages for Buyer’s breach of this Agreement, it being
agreed between the parties hereto that the actual damages to Seller in the event
of such breach are impractical to ascertain and the amount of the Earnest Money
is a reasonable estimate thereof. THEREFORE, BY PLACING THEIR INITIALS BELOW,
THE PARTIES ACKNOWLEDGE THAT THE EARNEST MONEY HAS BEEN AGREED UPON, AFTER
NEGOTIATION, AS THE PARTIES’ REASONABLE ESTIMATE OF SELLER’S DAMAGES AND AS
SELLER’S SOLE AND EXCLUSIVE REMEDY AGAINST BUYER, AT LAW AND/OR IN EQUITY, IN
THE EVENT OF A DEFAULT UNDER THIS AGREEMENT ON THE PART OF BUYER AT OR PRIOR TO
CLOSING (WITHOUT LIMITING SELLER’S RIGHT WITH RESPECT TO ANY INDEMNIFICATION
OBLIGATIONS OF BUYER UNDER THIS AGREEMENT OR UNDER SECTION 10.20 BELOW). THE
PARTIES ACKNOWLEDGE THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED
AS A FORFEITURE OR PENALTY, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO
SELLER.

 

INITIALS:          Seller _______          Buyer _______

 



 38 

 

 

Nothing contained in this Section 6.1 shall limit or prevent Seller from (a)
asserting any legal or equitable claims against Buyer for Buyer’s obligation to
pay attorneys’ fees and other amounts under Section 10.20, or (b) enforcing any
indemnity obligation of Buyer under this Agreement or preclude Seller from
obtaining a damage award in connection therewith, or (c) enforcing Buyer’s other
obligations and liabilities which survive Closing or a termination of this
Agreement. Notwithstanding anything contained in this Agreement to the contrary,
in no event shall Buyer be liable for, and Seller hereby waives the right to
collect or seek to collect, any consequential, speculative or punitive damages
(including diminution in value) other than in connection with a claim for
indemnification of Seller and/or the Seller Related Parties where such parties
have the foregoing liability.

 

6.2Default by Seller. If Seller defaults under this Agreement at or prior to
Closing in any material respect, Buyer shall be entitled, as its sole remedy,
either (a) to receive the return of the Earnest Money, whereupon Seller shall
reimburse Buyer for all out-of-pocket costs and expenses incurred by Buyer in
connection with this Agreement, which return and reimbursement shall operate to
terminate this Agreement and release Seller from any and all liability hereunder
other than those obligations which expressly survive termination hereunder, or
(b) to enforce specific performance of Seller’s obligation to execute and
deliver the documents required to convey the Property to Buyer, it being
understood and agreed that the remedy of specific performance shall not be
available to enforce any other obligation of Seller hereunder. Buyer shall be
deemed to have elected to terminate this Agreement and receive back the Earnest
Money and reimbursement for Buyer’s out-of-pocket costs and expenses if Buyer
fails to file suit for specific performance against Seller in a court having
jurisdiction in the county and state in which the Property is located, on or
before the date which is thirty (30) days following the date upon which Closing
was to have occurred. As material consideration to Seller’s entering into this
Agreement with Buyer, Buyer expressly waives any right under statutory or common
law or otherwise to record or file a lis pendens or a notice of pendency of
action or similar notice against all or any portion of the Property unless (i)
all conditions precedent to Seller’s obligation to proceed to Closing have been
satisfied (other than payment of the Purchase Price) and Seller defaults in its
obligation to proceed to Closing, and (ii) Buyer timely files an action for
specific performance in accordance with this Section 6.2. Any attempt by Buyer
to file a lis pendens or notice of pendency in violation of this Section 6.2
shall be null and void ab initio. Buyer shall indemnify, defend and hold Seller
harmless from and against all claims, liabilities, costs and expenses
(including, without limitation, court costs and reasonable attorneys’ fees)
arising out of Buyer’s filing (or attempted filing) of a lis pendens or notice
of pendency in breach of this Section 6.2. The provisions of this Section 6.2
shall survive the termination of this Agreement.

 

6.3Right to Cure Defaults. Notwithstanding anything to the contrary in this
Agreement, neither Seller nor Buyer shall have the right to exercise its
remedies under this Article VI for a default by the other hereunder unless the
party alleging such default has provided written notice to the other specifying
in reasonable detail the nature of such default, and the party who is alleged to
be in default has not cured the same within ten (10) days after receipt of such
notice (the “Cure Period”), in which case the Closing Date shall be extended (as
necessary) until the date which is five (5) business days after the expiration
of the Cure Period; provided, however, no such notice or cure period shall apply
to any failure by either party to deliver any documents or funds required to be
delivered hereunder at the Closing.

 



 39 

 

 

6.4Limitation on Seller's Liability; Outside Date for Making Claim. No claim for
a breach of any representation or warranty of Seller under this Agreement or any
closing documents that expressly survives the Closing pursuant to this Agreement
or the terms of the applicable closing document (including, without limitation,
any indemnification obligation of Seller) shall be actionable or payable unless
each of the following conditions is satisfied: (a) the breach in question
results from or is based on a condition, state of facts or other matter which
was not known to Buyer prior to Closing, (b) the valid claims for all such
breaches, if any, collectively aggregate more than FIFTY THOUSAND and NO/100
DOLLARS ($50,000), in which event the amount of such claims shall be actionable
from the first dollar (subject to the Cap as set forth below), and (c) written
notice containing a description of the specific nature of such breach shall have
been given by Buyer to Seller and an action shall have been commenced by Buyer
against Seller prior to the Survival Outside Date (any such claim not brought
within the foregoing time periods shall be deemed irrevocably waived). As used
herein, the term “Cap” shall mean the total aggregate amount of TWO MILLION and
NO/100 DOLLARS ($2,000,000). Notwithstanding any provision of this Agreement to
the contrary, in no event shall (i) Seller’s maximum aggregate liability to
Buyer for breach of any representation, warranty, covenant or other obligation
(including, without limitation, any indemnification obligation) of Seller in
this Agreement that expressly survives Closing, taken in the aggregate with any
other claims by Buyer against Seller for breach of a representation or warranty
of Seller, exceed the amount of the Cap, or (ii) Seller be liable for, and Buyer
hereby waives the right to collect or seek to collect, any consequential,
speculative or punitive damages (including diminution in value). Seller shall,
on the Closing Date, deposit TWO MILLION and NO/100 DOLLARS ($2,000,000.00) into
escrow with the Escrow Agent pursuant to an escrow agreement in form and
substance reasonably satisfactory to Seller, Buyer and the Escrow Agent to
secure any post-Closing obligations and liabilities of Seller to Buyer under
this Agreement; provided, however, on December 1, 2017, the Escrow Agent shall
disburse to Seller, and Seller may distribute to its principals, investors or
otherwise, any such escrowed funds (i) not already used to address such
post-closing obligations and (ii) that are not the subject of any claim made by
Buyer on or prior to November 30, 2017, including, without limitation, any
lawsuits that have been filed by November 30, 2017. Notwithstanding anything
contained in this Section 6.4 to the contrary, none of the limitations on
Seller’s liability set forth in this Section 6.4 shall apply to Seller’s
obligations under Section 4.4.14 and Section 4.4.15 of this Agreement.

 



 40 

 

 

Article VII

 

RISK OF LOSS

 

7.1Minor Damage. In the event of loss or damage to the Property or any portion
thereof which is not “major” (as hereinafter defined), Seller shall promptly
deliver written notice thereof to Buyer and this Agreement shall remain in full
force and effect, and, at Buyer’s option, Seller shall perform any necessary
repairs (to return the Property to substantially the condition in which it
existed immediately prior to such loss or damage) or assign to Buyer at Closing
all of Seller’s right, title and interest to any claims and proceeds Seller may
have with respect to any casualty insurance policies or condemnation awards
relating to the premises in question (other than business interruption proceeds
attributable to the period prior to Closing). In the event that Buyer elects to
cause Seller to perform repairs upon the Property, Seller shall use reasonable
efforts to complete such repairs promptly and (as necessary) the Closing Date
shall be extended for a reasonable time in order to allow for the completion of
such repairs. If Buyer elects to cause Seller to assign a casualty claim to
Buyer, the Purchase Price shall be reduced by an amount equal to the deductible
amount under Seller’s insurance policy. Upon Closing, full risk of loss with
respect to the Property shall pass to Buyer.

 

7.2Major Damage. In the event of a “major” loss or damage to the Property,
Seller shall promptly deliver written notice thereof to Buyer, and Buyer may
terminate this Agreement by written notice to Seller, in which event the Earnest
Money shall be returned to Buyer. If Buyer fails for any reason to deliver
written notice of termination to Seller within ten (10) days after Seller sends
Buyer written notice of the occurrence of major loss or damage, then Buyer shall
be deemed to have elected not to proceed with Closing. If Buyer elects to
proceed with the Closing, Seller shall assign to Buyer at Closing all of
Seller’s right, title and interest to any claims and proceeds Seller may have
with respect to any casualty insurance policies or condemnation awards relating
to the premises in question, and the Purchase Price shall be reduced by an
amount equal to the deductible amount under Seller’s insurance policy and at
Closing Seller shall assign all of its rights to proceeds under the applicable
policy with respect to any claim for the applicable loss (other than business
interruption proceeds attributable to the period prior to Closing). Upon
Closing, full risk of loss with respect to the Property shall pass to Buyer. If
the end of the ten (10) day period in which Buyer is supposed to deliver written
notice of termination under this Section 7.2 extends beyond the Closing Date,
then the Closing Date shall be extended by two (2) business days following the
end of such ten (10) day period.

 

7.3Definition of “Major” Loss or Damage. For purposes of Sections 7.1 and 7.2,
“major” loss or damage refers to the following: (a) loss or damage to the
Property or any portion thereof such that the cost of repairing or restoring the
same to a condition substantially identical to that which existed prior to the
event of damage would be, in the opinion of an independent architect or other
qualified independent third-party selected by Seller and reasonably approved by
Buyer, equal to or greater than five percent (5%) of the Purchase Price, (b)
loss or damage to the Property following which Seller’s lender applies any
proceeds or award against any amounts owed to lender (unless Seller provides
Buyer with a credit for the amount of the same at Closing), and/or (d) any loss
due to a condemnation which permanently and materially impairs (or any
condemnation that has been threatened in writing which would reasonably be
expected to permanently and materially impair) the current use or value of the
Real Property (including, without limitation, any such condemnation or
threatened condemnation that would result in a loss of rooms at the Hotel or
otherwise materially impair regular operations of the Hotel due to a loss of
common areas or parking spaces at the Hotel or a permanent disruption of access
to the Hotel). If Buyer does not give notice to Seller of Buyer’s reasons for
disapproving an architect or other third-party selected by Seller within five
(5) business days after receipt of notice of the proposed architect or other
third-party, Buyer shall be deemed to have approved the architect or the other
third-party selected by Seller.

 



 41 

 

 

Article VIII

 

COMMISSIONS

 

8.1Brokerage Commissions. In the event the transaction contemplated by this
Agreement is consummated, but not otherwise, Seller agrees to pay Cushman &
Wakefield (“Broker”) at Closing a brokerage commission pursuant to a separate
written agreement between Seller and Broker. Each party agrees that should any
claim be made for brokerage commissions or finder’s fees by any broker or finder
(other than Broker) by, through or on account of any acts of said party or its
representatives, said party will indemnify, defend, protect and hold the other
party free and harmless from and against any and all loss, liability, cost,
damage and expense in connection therewith. The provisions of this Section 8.1
shall survive Closing or earlier termination of this Agreement.

 

Article IX

 

DISCLAIMERS AND WAIVERS

 

9.1No Reliance on Documents. Except as expressly set forth in Section 5.1 above,
Seller makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered by or on behalf of
Seller or its brokers to Buyer in connection with the transaction contemplated
hereby including, without limitation, the Seller Due Diligence Materials. Buyer
acknowledges and agrees that all materials, data and information delivered by
Seller to Buyer in connection with the transaction contemplated hereby are
provided to Buyer as a convenience only and that any reliance on or use of such
materials, data or information by Buyer shall be at the sole risk of Buyer,
except as otherwise expressly stated herein. Without limiting the generality of
the foregoing provisions, Buyer acknowledges and agrees that (a) any
environmental, property condition or other report with respect to the Property
which is delivered by Seller to Buyer shall be for general informational
purposes only, (b) except as otherwise expressly provided in this Agreement,
Buyer shall not have any right to rely on any such report delivered by Seller to
Buyer, but rather will rely on its own inspections and investigations of the
Property and any reports commissioned by Buyer with respect thereto, and (c)
neither Seller nor any affiliate of Seller nor the person or entity which
prepared any such report delivered by Seller to Buyer shall have any liability
to Buyer for any inaccuracy in or omission from any such report or other
materials provided to Buyer in connection with this Agreement.

 



 42 

 

 

9.2DISCLAIMERS. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5.1 OF THIS AGREEMENT
OR IN ANY DOCUMENTS DELIVERED BY SELLER AT CLOSING, IT IS UNDERSTOOD AND AGREED
THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESSED OR IMPLIED, WITH RESPECT TO
THE PROPERTY (OR ANY PORTION OR COMPONENT THEREOF), INCLUDING, BUT NOT LIMITED
TO, ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, PAST,
PRESENT OR FUTURE FITNESS FOR A PARTICULAR PURPOSE, TITLE, ZONING, TAX
CONSEQUENCES, LATENT OR PATENT PHYSICAL OR ENVIRONMENTAL CONDITION, ANY DESIGN
OR CONSTRUCTION ERRORS, OMISSIONS OR DEFECTS, UTILITIES, OPERATING HISTORY OR
PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OR NON-COMPLIANCE
OF THE PROPERTY WITH GOVERNMENTAL LAWS OR THE EXISTENCE OR NON-EXISTENCE OF ANY
VIOLATIONS THEREOF, ANY LITIGATION OR OTHER LEGAL OR ADMINISTRATIVE ACTION OR
PROCEEDING, THE TERMS OF ANY LEASE OR THE COMPLIANCE OR NON-COMPLIANCE OF ANY
LEASE WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE
PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
TO BUYER, OR ANY OTHER MATTER OR THING REGARDING THE PROPERTY (OR ANY PORTION OR
COMPONENT THEREOF) (COLLECTIVELY, THE “EXCLUDED MATTERS”). BUYER ACKNOWLEDGES
AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO BUYER AND BUYER
SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO THE
EXTENT EXPRESSLY PROVIDED OTHERWISE IN SECTION 5.1 OF THIS AGREEMENT OR IN ANY
DOCUMENTS DELIVERED BY SELLER AT THE CLOSING. BUYER HAS NOT RELIED AND WILL NOT
RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED
WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
PROPERTY INFORMATION PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY AND ANY
ACTUAL OR PROPOSED BUDGETS FOR THE REAL PROPERTY) MADE OR FURNISHED BY SELLER,
MANAGER OR ANY MANAGER OF THE PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT OR IN ANY DOCUMENTS DELIVERED BY SELLER AT CLOSING. BUYER
REPRESENTS TO SELLER THAT BUYER IS A SOPHISTICATED INSTITUTIONAL INVESTOR WITH
SUBSTANTIAL EXPERIENCE AND EXPERTISE WITH INVESTMENT PROPERTIES AND HAS
CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE
PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS BUYER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE
CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION
TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED
FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT
THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS
ARE EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE DOCUMENTS DELIVERED AT
CLOSING. UPON CLOSING AND SUBJECT TO THE REPRESENTATIONS AND WARRANTIES OF
SELLER EXPRESSLY SET FORTH IN SECTION 5.1 AND THE DOCUMENTS DELIVERED AT
CLOSING, BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT
LIMITED TO, THE EXCLUDED MATTERS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND BUYER, UPON CLOSING, SHALL BE DEEMED TO HAVE UNCONDITIONALLY
WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES, AFFILIATES, CONSULTANTS, MANAGERS, REPRESENTATIVES AND
AGENTS, SUCH PARTIES AND SELLER BEING “SELLER RELEASED PARTIES”) FROM AND
AGAINST ANY AND ALL CLAIMS (INCLUDING CONTRIBUTION AND COST RECOVERY CLAIMS),
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
OR IN CONNECTION WITH ANY OF THE EXCLUDED MATTERS AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY (INCLUDING, WITHOUT
LIMITATION, ANY MATTERS RELATING TO EMPLOYMENT OF HOTEL EMPLOYEES), EXCEPT FOR
FRAUD AND THE EXPRESS OBLIGATIONS OF SELLER UNDER THIS AGREEMENT OR ANY
AGREEMENTS EXECUTED AND DELIVERED BY SELLER AT CLOSING. BUYER AGREES THAT SHOULD
ANY CLEANUP, REMEDIATION OR REMOVAL OF HAZARDOUS SUBSTANCES OR OTHER
ENVIRONMENTAL CONDITIONS ON THE PROPERTY BE REQUIRED AFTER THE CLOSING DATE,
SUCH CLEAN-UP, REMOVAL OR REMEDIATION SHALL BE THE RESPONSIBILITY OF AND SHALL
BE PERFORMED AT THE SOLE COST AND EXPENSE OF BUYER.

 



 43 

 

 

The waivers and releases set forth in Section 5.6(a) and in the immediately
preceding paragraph include claims of which Buyer is presently unaware or which
Buyer does not presently suspect to exist which, if known by Buyer, would
materially affect Buyer’s waiver or release of Seller and the other parties
referenced in this Section 9.2.

 

9.3Covenant Not to Sue. Buyer, on its own behalf and on behalf of any affiliates
of Buyer, covenants and agrees never to sue or otherwise commence or prosecute
any action or other proceeding against any of the Seller Released Parties, for a
claim released pursuant to this Agreement. The parties hereto agree that this
Section 9.3 (the “Covenant Not to Sue”) may be pleaded by any of the Seller
Released Parties as a full and complete defense to any action or proceeding by
Buyer or any affiliate of Buyer that is contrary to the terms of the releases in
this Article IX (“Releases”), and may be asserted as a basis for abatement of,
or injunction against, said action or proceeding and as a basis for a
cross-complaint for damages therein.

 



 44 

 

 

9.4Repairs, Reserves, and Capital Expenditures. Buyer acknowledges and agrees
that (a) except as expressly provided in this Agreement, Seller shall have no
obligation to make any repairs, replacements, improvements or alterations to the
Property or to expend any funds therefor, and (b) Buyer shall not be entitled to
a credit to the Purchase Price at Closing in the event capital expenditures
actually made at the Hotel for any year are less than the budgeted amount as of
the Closing Date.

 

9.5Exculpation. Buyer agrees that it does not have and will not have any claims
or causes of action arising out of or in connection with this Agreement or the
transactions contemplated hereby against any direct or indirect officer,
director, employee, trustee, shareholder, member, manager, investor, partner,
principal, parent, subsidiary or other affiliate of Seller or Seller’s Manager,
respectively, or any officer, director, employee, trustee, shareholder, partner,
manager, member, investor or principal of any such parent, subsidiary or other
affiliate (collectively, “Seller Affiliates”). Buyer agrees to look solely to
Seller and Seller’s interest in the Property or, if the Closing has occurred,
the net proceeds of the sale (subject to Section 5.3 and the other limitations
contained herein), for the satisfaction of any liability or obligation arising
under this Agreement or the transactions contemplated hereby for which Seller is
liable or obligated pursuant to the terms hereof, or for the performance of any
of the covenants, warranties or other agreements contained herein, and otherwise
further agrees not to sue or otherwise seek to enforce any personal obligation
against any Seller Affiliates with respect to any matters arising out of or in
connection with this Agreement or the transactions contemplated hereby.

 

9.6Effect and Survival of Disclaimers. Seller and Buyer acknowledge that the
compensation to be paid to Seller for the Property has been decreased to take
into account that the Property is being sold subject to the provisions of this
Article IX. Seller and Buyer agree that the provisions of this Article IX shall
survive Closing or the termination of this Agreement.

 

Article X

 

MISCELLANEOUS

 

10.1Confidentiality.

 

(a)          Buyer shall not, itself or through its officers, employees,
managers, contractors, consultants, agents, representatives or any other person,
directly or indirectly, communicate with any governmental authority or any
official, employee or representative thereof, involving any matter with respect
to the Property or Hotel operations prior to the expiration of the Inspection
Period, except in connection with reviewing any public records with respect to
the Real Property and the operation of the Hotel. Except as otherwise provided
in Section 3.1, prior to expiration of the Inspection Period, Buyer shall not,
itself or through its officers, employees, managers, contractors, consultants,
agents, representatives or any other person, directly or indirectly, communicate
with any Hotel Employees or the tenants of the Property or any person
representing any Hotel Employees or the tenant involving any matter with respect
to the Property or the operation of the Hotel, the Hotel Employees or this
Agreement, without Seller’s prior written consent, which consent may be withheld
in Seller’s sole discretion, unless such communication is arranged by Seller.
Following expiration of the Inspection Period and notification by Seller to the
Hotel Employees of the pending sale of the Hotel (which notification shall occur
no later than thirty (30) days prior to the Closing Date), Seller shall arrange
communications between Buyer and existing Hotel Employees as reasonably
necessary to facilitate an efficient and effective transition of ownership and
management of the Hotel upon Closing, provided that (i) such communications
shall not unreasonably interfere with the on-going management and operation of
the Hotel, and (ii) Buyer shall not have the right to direct any such Hotel
Employees.

 



 45 

 

 

(b)          Any press release made to the public, at any time prior to Closing,
of information with respect to the sale contemplated herein or any matters set
forth in this Agreement will be made only in the form approved by Buyer and
Seller and their respective counsel. Notwithstanding the foregoing, at any time
following the Effective Date, Buyer may file with the United States Securities
Exchange Commission information regarding the transaction contemplated by this
Agreement to the extent required by law. Notwithstanding anything contained
herein to the contrary, in no event shall Seller ever identify Hospitality
Properties Trust or any of its affiliates as the buyer of the Property in any
press release or similar disclosure, which obligation shall survive the Closing.

 

(c)          Notwithstanding anything contained in this Agreement to the
contrary, Buyer may disclose information related to this Agreement and/or the
transactions contemplated hereby (including, without limitation, information
obtained by Buyer in connection with the Property derived from Seller Due
Diligence Materials which is not otherwise publicly available) without Seller’s
prior approval, agreement or consent: (i) to the extent Buyer or its affiliates
determine, in consultation with its legal counsel, that such disclosure is
required or otherwise appropriate in connection with any filing by Buyer or its
affiliates with the Securities and Exchange Commission (the “SEC”) or any stock
exchange rule applicable to Buyer or its affiliates; (ii) to the extent Buyer or
its affiliates determine, in consultation with legal counsel, that such
disclosure is required or otherwise appropriate in any prospectus, report or
other filing made by Buyer or its affiliates with the SEC or any stock exchange
or in any press release, earnings release or supplemental data related thereto;
(iii) to Buyer’s or its affiliates’ underwriters, prospective underwriters,
placement agents and prospective placement agents which are advised of its
confidentiality; (iv) pursuant to Buyer’s or its affiliates’ investor relations
program conducted in the ordinary course; (v) in connection with any litigation
between the parties; (vi) as expressly permitted under this Agreement or as
necessary for Buyer to perform its obligations under this Agreement; and/or (vi)
following the expiration of the Inspection Period, as necessary in order to
facilitate an orderly transition of the business and operations at the Hotel.

 

10.2Allocation of Liability to Third Parties. It is expressly understood and
agreed that Seller shall be liable to third parties for any and all obligations,
claims, losses, damages, liabilities and expenses arising out of events,
contractual obligations, acts, or omissions of Seller or Seller's Manager that
occurred in connection with the ownership or operation of, or conduct of
business on, the Property prior to the Closing (unless expressly assumed by
Buyer and for which Buyer has received a credit under this Agreement), and Buyer
shall be liable to third parties for any and all obligations, claims, losses,
damages, liabilities and expenses arising out of events, contractual
obligations, acts, or omissions of Buyer or Buyer's Manager that occur in
connection with the ownership or operation of, or conduct of business on, the
Property from and after the Closing.

 



 46 

 

 

10.3Discharge of Obligations. The acceptance of the Deed by Buyer shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.

 

10.4Assignment. Except as set forth below, Buyer may not assign its rights under
this Agreement without first obtaining Seller’s written approval which may be
given or withheld in Seller’s sole discretion; provided, however, on before the
date that is twenty (20) days after the end of the Inspection Period, Buyer may
assign this Agreement in whole or in part to one or more direct or indirect
wholly-owned subsidiaries of Buyer without Seller’s prior written approval but
with prior written notice to Seller. Except as set forth above, any assignment
or attempted assignment (or deemed assignment or attempted assignment) by Buyer
in violation of this Section 10.4 shall be void if made without the prior
written consent of Seller. Any assignment by Buyer of this Agreement shall not
relieve Buyer of its obligations under this Agreement and any permitted assignee
must expressly assume the obligations of Buyer in writing. Without limiting the
foregoing, in no event shall Buyer assign this Agreement to any assignee which,
in the reasonable judgment of Seller, will cause the transaction contemplated
hereby or any party thereto to violate the requirements of ERISA.

 

10.5Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) personal delivery, or (b) reputable overnight delivery service with
confirmation of delivery, or (c) United States Mail, postage prepaid, registered
or certified mail, return receipt requested, or (d) electronic mail delivered
before 5:00 p.m. (Central time) on a business day sent to the intended addressee
at the address set forth below, with a courtesy copy sent on or before the
following business day by the method set forth in clause (a) or (b) of this
Section 10.5. Any party shall have the right to change its address for notices
by delivery of written notice sent in accordance herewith, and each notice shall
be deemed to have been given either at the time of personal delivery, or, in the
case of expedited delivery service or mail, as of the date of first attempted
delivery at the address and in the manner provided herein, or, in the case of
electronic mail transmission, as of the date of the electronic mail
transmission. Attorneys for either party may give notices on behalf of the
parties whom they represent. Unless changed in accordance with the preceding
sentence, the addresses for notices given pursuant to this Agreement shall be as
follows:

 



 47 

 

 

If to Seller:

 

Chase Park Plaza Hotel, LLC

c/o Behringer Harvard

15601 No Dallas Pkwy, Suite 600

Addison, TX 75001

Tel. No.: (469) 341-2344 or (214) 655-1600

Fax No.: (214) 655-1610

Email: lmcdonald@behringermail.com

Attention: Lee McDonald, Asset Manager

 

With a copy to:

 

Jeffer Mangels Butler & Mitchell LLP

1900 Avenue of the Stars, 7th Floor

Los Angeles, CA 90067

Tel. No.: (310) 201-3518

Fax No.: (310) 712-8566

E-mail: dsu@jmbm.com

Attention: David Sudeck, Esq.

 

If to Buyer:

 

Hospitality Properties Trust

Two Newton Place

255 Washington Street

Newton, MA 02458

Attention: John G. Murray

Email: jmurray@rmrgroup.com

 

With a copy to:

 

Sullivan & Worcester LLP

One Post Office Square

Boston, MA 02109

Attention: John M. Steiner

Email: jsteiner@sandw.com

 

10.6Modifications. This Agreement cannot be changed orally, and no executory
agreement shall be effective to waive, change, modify or discharge it in whole
or in part unless such executory agreement is in writing and is signed by the
parties against whom enforcement of any waiver, change, modification or
discharge is sought.

 



 48 

 

 

10.7Calculation of Time Periods; Time is of the Essence. Unless otherwise
specified, in computing any period of time described in this Agreement, the day
of the act or event after which the designated period of time begins to run is
not to be included and the last day of the period so computed is to be included,
unless such last day is a Saturday, Sunday or legal holiday under federal laws
or the laws of the State in which the Real Property is located, in which event
the period shall run until the end of the next day which is neither a Saturday,
Sunday or legal holiday. The final day of any such period shall be deemed to end
at 5:00 p.m., (Central time). Time is of the essence with respect to each and
every term and provision of this Agreement. As used in this Agreement, “business
day” shall mean any day other than a Saturday, Sunday or legal holiday under
federal laws or the laws of the State in which the Real Property is located
and/or the Commonwealth of Massachusetts.

 

10.8Successors and Assigns. Subject to the limitations on assignment set forth
in Section 10.4 above, the terms and provisions of this Agreement are to apply
to and bind the permitted successors and assigns of the parties hereto.

 

10.9Entire Agreement. This Agreement, including the Exhibits, and the Schedules
contain the entire agreement between the parties pertaining to the subject
matter hereof and fully supersedes all prior written or oral agreements and
understandings between the parties pertaining to such subject matter.

 

10.10Further Assurances. Each party agrees that it will without further
consideration execute and deliver such other documents and take such other
action, whether prior or subsequent to Closing, as may be reasonably requested
by the other party to consummate more effectively the purposes or subject matter
of this Agreement; provided, however, that this sentence shall not obligate
either party hereto to execute, acknowledge or deliver any instrument which
would or might impose upon such party any additional liability or obligations
(beyond that imposed upon on it under the documents delivered, or required to be
delivered, by such party at the Closing, and the provisions of this Agreement
which survive the Closing).

 

10.11Counterparts; Facsimile and Electronic Signatures. This Agreement may be
executed in counterparts, and all such executed counterparts shall constitute
the same agreement. It shall be necessary to account for only one such
counterpart in proving this Agreement. Signatures to this Agreement executed and
transmitted by copies of physically signed documents exchanged via email
attachments in PDF format or equivalent shall be valid and effective to bind the
party so signing. Each party agrees to deliver promptly an executed original of
this Agreement with its actual signature to the other party, but a failure to do
so shall not affect the enforceability of this Agreement, it being expressly
agreed that each party to this Agreement shall be bound by its own
electronically transmitted signature and shall accept the electronically
transmitted signature of the other party to this Agreement.

 

10.12Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect.

 



 49 

 

 

10.13Applicable Law. THIS AGREEMENT IS PERFORMABLE IN THE STATE IN WHICH THE
LAND IS LOCATED AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS
OF SUCH STATE. SELLER AND BUYER HEREBY IRREVOCABLY SUBMIT TO THE JURISDICTION OF
ANY STATE OR FEDERAL COURT SITTING IN THE CITY OF ST. LOUIS, MISSOURI IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY
IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL
BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN THE CITY OF ST.
LOUIS, MISSOURI. BUYER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION
10.13 SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT.

 

10.14No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller, Seller’s Manager, Buyer, Buyer’s Tenant and Buyer’s Manager
only and are not for the benefit of any third party, and accordingly, except for
Seller’s Manager, Buyer’s Tenant and Buyer’s Manager, no third party shall have
the right to enforce the provisions of this Agreement or of the documents to be
executed and delivered at Closing.

 

10.15Exhibits and Schedules. The following schedules or exhibits attached hereto
shall be deemed to be an integral part of this Agreement:

 

Schedule 1.1(a) - Legal Description of the Land Schedule 1.1(c) - Excluded
Personal Property Schedule 1.1(e)-1 - Service Contracts Schedule 1.1(e)-2 -
Equipment Leases Schedule 1.1(h) - List of Leases Schedule 5.1(c) - Litigation
Schedule 5.1(e) - Property Violations Exhibit A - Deed Exhibit B - Bill of Sale
Exhibit C - Assignment and Assumption of Service Contracts, Bookings and
Intangibles Exhibit D - Assignment and Assumption of Leases Exhibit E - FIRPTA
Certificate Exhibit F - Form of Owner’s Affidavit

 

10.16Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

 

10.17Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits, schedules or amendments hereto. Singular words shall connote the
plural as well as the singular, and plural words shall connote the singular as
well as the plural, and the masculine shall include the feminine and the neuter,
as the context may require.

 



 50 

 

 

10.18Termination of Agreement. It is understood and agreed that if either Buyer
or Seller terminates this Agreement pursuant to a right of termination granted
hereunder, such termination shall operate to relieve Seller and Buyer from all
obligations under this Agreement, except for such obligations as are
specifically stated herein to survive the termination of this Agreement.

 

10.19Attorneys’ Fees. If any action or proceeding is commenced by either party
to enforce their rights under this Agreement or to collect damages as a result
of the breach of any of the provisions of this Agreement, the prevailing party
in such action or proceeding, including any bankruptcy, insolvency or appellate
proceedings, shall be entitled to recover all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and court costs, in
addition to any other relief awarded by the court.

 

10.20No Waiver. Failure of either party at any time to require performance of
any provision of this Agreement shall not limit the party’s right to enforce the
provision. Waiver of any breach of any provision shall not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.

 

10.21No Reservation of Property. The preparation and/or delivery of unsigned
drafts of this Agreement shall not create any legally binding rights in the
Property and/or obligations of the parties, and Buyer and Seller acknowledge
that this Agreement shall be of no effect until it is duly executed by both
Buyer and Seller.

 

10.22No Recordation. Buyer shall not record this Agreement, nor any memorandum
or other notice of this Agreement, in any public records. This Section 10.23
shall not preclude Buyer from filing a lis pendens in connection with an action
for specific performance timely filed in accordance with, and subject to the
terms and provisions of, Section 6.2.

 

10.23Joint and Several Liability. Owner and Owner’s Tenant shall be jointly and
severally liable for all of the liabilities and obligations of Seller under this
Agreement.

 

10.24Waiver Of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CLOSING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

10.25Exculpation of Trustees. THE AMENDED AND RESTATED DECLARATION OF TRUST
ESTABLISHING HOSPITALITY PROPERTIES TRUST, DATED AUGUST 21, 1995, AS AMENDED AND
SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
HOSPITALITY PROPERTIES TRUST SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR
SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, HOSPITALITY PROPERTIES
TRUST. ALL PERSONS DEALING WITH HOSPITALITY PROPERTIES TRUST IN ANY WAY SHALL
LOOK ONLY TO THE ASSETS OF HOSPITALITY PROPERTIES TRUST FOR THE PAYMENT OF ANY
SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 



 51 

 

 

10.26Survival. The provisions of this Article X shall survive the Closing or
termination of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 52 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

SELLER:

 

CHASE PARK PLAZA HOTEL, LLC,

a Delaware limited liability company

 

By:     Name:     Title:    

 

CPPH, LLC,

a Delaware limited liability company

 

By:     Name:   Title:    

 

BUYER:

 

HOSPITALITY PROPERTIES TRUST,

a Maryland real estate investment trust

 

By:     Name:     Title:    

 

 53 

 

 

JOINDER OF ESCROW AGENT

 

Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
shall hold in escrow the Earnest Money (and the interest earned thereon) and
documents to be delivered in escrow pursuant to this Agreement, and shall
disburse the Earnest Money (and the interest earned thereon) and all documents
delivered to Escrow Agent in accordance with the provisions of the foregoing
Agreement.

 

Fidelity National Title

 

By:     Name:     Title:    

 

Dated: _____________, 2017

 

   

 

 

Schedule 1.1(a)

 

LEGAL DESCRIPTION OF THE LAND

 

[aTTACHED]

 

   

 

 

Schedule 1.1(c)

 

EXCLUDED PERSONAL PROPERTY

 

[ATTACHED]

 

   

 

 

Schedule 1.1(e)-1

 

SERVICE CONTRACTS

 

  Service   Vendor 1) American Express Card Services     2) Armored Car Service
  Loomis 3) Credit &  Collection Services   Dun and Bradstreet 4) Credit Card
Gateway Services (All exc. American Express)     5) Credit Card Processing
Services (All exc. American Express)     6) Financial Reporting System  
ProfitSword 7) General Ledger Accounting System   M3 Accounting 8) Ground Lease
    9) Hotel Purchase Card Services     10) Hotel Vehicle Lease   Nissan 11)
Professional Consulting Agreements     12) Real Estate & Personal Property  Tax
Consulting     13) Travel Agent Commission Payment Processing Services   Pegasus
/onyx 14) Electric and/or Gas Supply Agreement (Dereg. States Only)     15)
Electrician     16) Elevator/Escalator maintenance   Midwest Elevator 17) Fire
Alarm Inspection/Service   Simplex 18) Fire Alarm Monitoring   Simplex 19) Hood
Cleaning Services   Averus 20) HVAC Service   Trane 21) Sprinkler
Inspection/Service   St Louis Automatic Sprinkler 22) Water Treatment   Nalco
23) Contract Labor Agreement   First Class Work Force 23B Contract Labor
Agreement   LGC Staffing 24) Employee Transportation     25) Union Contracts    
26) Cell Phone Provider   AT&T 27) Communication and Service Application
(example: HotSOS)     28) Free to Guest TV   Sonifi 29) Guestroom Locks    

 



   

 

 

30) Internet Provider   ACC Business 31) LAN Service Contracts   Platinum
Services 32) On-Hold Music     33) Other IT Contracts - not specified above    
34) PBX Maintenance   Gossamer 35) Point-of-sale System   DCRS (Micros) 36)
Printer/Copier/Multi-Function Unit (MFU) Lease/Service   Ricoh 37) Property
Management System   Par Springer Miller 38) Reservation System (Restaurant)  
Open Table 39) Reservation System (Rooms)   Preferred Hotel System 40) Telephone
Provider   AT &T 41) Telephone Switch & Telephone Equipment Leases     42) Wi-Fi
Technical Support   Blueprint RF 43) AAA Tour Book Advertising     44)
Advertising Agency     45) Advertising on GayTravel.com     46) Advertising on
TheKnot.com   The Knot 47) Advertising on TripAdvisor.com   TripAdvisor 48)
Advertising on WeddingWire.com   WeddingWire 49) Advertising on Yelp.com     50)
Barter Agreements (Advertising & Other)   SLM Media Group 51) Email Marketing  
MarketVolt 52 A Gift Certificate & Gift Card Programs   Hotel Gift Certificates
(In House) 52 B Gift Certificate & Gift Card Programs   Hotel Gift Cards 52 C
Gift Certificate & Gift Card Programs   Restaurant Gift Cards 53) Global
Distribution System Marketing   TravelClick GDS 54) Loyalty & Frequent Traveler
Programs     55) Magazine Advertising   St. Louis Magazine 56) Marketing Content
Creation/Management     57) Mobile Booking Application License     58) Online
Advertising   SoJern

 



   

 

 

59) Online Booking License     60) Online review management tools   Revinate 61)
Other Adveristing Media Agreements     62) Other Advertising Partnership (s)    
63) Other Marketing Services     64) Public Relations for any leased space (i.e.
specialty restaurant)   Kaleidosope Management Group 65) Public Relations for
the hotel   Kaleidosope Management Group 66) Social Media Management   Digital
Alchemy, LLC 67) Sponsorship Agreement     68) Targeted Online Advertising  
MarketVolt 69) Tradeshow Registrations     70) TripAdvisor Agreements  
TripAdvisor 71) Website Hosting/Development   MileStone Internet Marketing 72)
Air Fresheners   Scentair 73) Associations & Memberships (Chamber, Rotary, Etc.)
  see below: item 167-180 74) Audiovisual Services, Rentals, Deliveries   PSAV
75) Business Center PC/Printer/Mgmt     76) Document Shredding     77) Franchise
& Brand Management     78) Landscaping   TROGOLO 79) Management Agreements
(Condo)   Park Plaza Condo Association 80) Management Agreements (Other)  
Pyramid Hotel Group 81) Management Agreements (Valet Parking)   Towne Park 82)
Music License Agreement/Provider   ASCAP, SESAC 83) Musicians & Entertainers    
84) MUZAC (other music delivery)   Muzac 85) Newspapers   USA Today 86) Off-site
Storage and Other Space Leases   Koplar Properties 87) Pest Control Services  
Ecolab 88) Snow Removal     89) Space Cleaning Services     90) a Sublease
retail space agreements   DJ & ME aka Karagiannis Investment Corporation
/Tenderloin Room 90) b Sublease retail space agreements   Albach Insurance 90) c
Sublease retail space agreements   Washington University

 



   

 

 

90) d Sublease retail space agreements   James Trogolo Companies, Inc. 90) e
Sublease retail space agreements   Fredman & Fredman PC 90) f Sublease retail
space agreements   Iron Workers 90) g Sublease retail space agreements   Cutters
& Co., LLC 90) h Sublease retail space agreements   Famous Five 90) i Sublease
retail space agreements   Feelings Gift Shop, Inc. 91) Towing     92)
Transportation     93) Water Cooler   Absopure 94) Alcohol (Beer)     95)
Alcohol (Draft Beer Systems)     96) Beverage Audit   Back River LLC (Bevinco)
97) Food Distribution Agreement     98) Payroll Processing System   ADP 99)
Payroll Tax Service   ADP 100) Payroll Time & Attendance System   Kronos 101)
ATM Machine   First Bank 102) Dishmachine and Laundry lease   ECOLAB 102a
Dishmachine and Laundry lease   ECOLAB 103) Laundry/Dry cleaning service    
104) Linen lease program     105) Mail Meter (Pitney Bowes)   Pitney Bowes 106)
Pool chemical cleaning contract     107) Purchasing/Procurement Portal   Avendra
108) Rooftop Antenna Lease     109) Security Contract   Tyco Integrated Security
110) Uniform rental - all staff   Cintas 111) Valet Parking and Parking Lot
Operation   Towne Park 112) Waste/Recycling Disposal   Republic Services 113)
Window Washing     114) Agency 360 Market Database   TravelCLICK 115) Call
Center Service and Operation   Thing5 LLC 116) Central Reservation System (CRS)
    117) Channel management tools (EZYield)     118) Corporate Business Travel
Agreements     119) Demand 360 Data Feed Agreement   TravelCLICK

 



   

 

 

120) Demand 360 Revenue Management Tool     121) GDS Advertising/Preferred
Placement   TravelCLICK 122) Online Travel Agents     123) Rate shopping Tool
(Rate 360, Rate Tiger, etc.)     124) STAR Reporting     125) Group RFP
Referrals   Cvent 126) Group Sales Contracts     127) Outside Sales
Representatives   ConferenceDirect 128) Reader Board Service (Readers & Insight)
  The Knowland Group 129) Request-For-Pricing Software   Cendyn 130) Sales Force
Automation/Sales Management   New Market/Delphi 131) Search Engine advertising  
  132) Other: Grease Traps   Grease Masters 133) Other: Backflow Certifications
  Certified Backflow Prevention 134) Other: Local Advertising     135) Other:
Local Advertising   St. Louis Bride 136) Other: Local Advertising   Sauce
Magazine 137) Other: Local Advertising   Mywedding 138) Other: National
Advertising   MO Meetings & Events 139) Other: Local Advertising   Ladue News
140) Other: National Advertising   Connect 141) Other: Local Advertising   ALIVE
142) Other: Local Advertising   Town & Style 143) Other: National Advertising  
NorthStar Media 144) Other: Water Softener   H2Only 145) Other: Emergency
Generators     146) Other   Cintas 147) Other     148) Other     149) Other    
150) Other   Lodging Interactive 151) Other   MRI 152) Other   National
Telephone Planning 153) Other   Newmarket International 154) Other   CMA
(Condominium Management Agreement) 155) Other    

 



   

 

 

156) Other   Windstream 157) Other     158) Other     159) Other     160) Other
  Direct TV 161) Other   Faitriptease, Inc. 164) Other   AVEDA 165) Other    
166) Other   Iron Mountain 167) Other: Memberships and Subscriptions   Starcite
168) Other: Memberships and Subscriptions   St. Louis CVC 169) Other     170)
Other     171) Other     172) Other     173) Other: Memberships and
Subscriptions   RCGA-review agreement 174) Other: Memberships and Subscriptions
  SLAHA-St. Louis Area Hotel Assn 175) Other: Memberships and Subscriptions  
World Affairs Council 176) Other     177) Other     178) Other: Memberships and
Subscriptions   MPI-St. Louis-Annual Due 179) Other: Memberships and
Subscriptions   MSAE-Annual Due-Jill Hefner 180) Other: Memberships and
Subscriptions   Better Business Bureau

 

   

 

 

Schedule 1.1(e)-2

 

EQUIPMENT LEASES

 



Bommarito Nissan, Inc (Hotel Van)     RICOH USA, Inc (Copiers)     ECOLAB
(Dishmachine – Chase Club, Sidecar)     H2Only (Water Softeners – Preston, Chase
Club, Park Plaza Basement, Starlight, Cafeteria)     Republic Services (Trash
Compactors)



 

   

 

 

Schedule 1.1(h)

 

LIST OF LEASES

 

1. Karagiannis Investment Corporation original lease dated October 12, 1999

First Amendment dated November 1, 2004

Second Amendment dated October 19, 2006

Third Amendment dated April 24, 2007

Fourth Amendment dated November 1, 2010

Fifth Amendment dated July 31, 2014 (DJ & ME, Inc as successor-in-interest to
Karagiannis Investment Corporation)

 

2. Albach Insurance original lease dated November 21, 2015

 

3. The Washington University original lease dated June 1, 2015

 

4. James Trogolo Companies original lease dated October 15, 2013

First Amendment dated September 30, 2014

 

5. Fredman & Fredman, P.C. original lease dated March 10, 2000

First Amendment dated May 4, 2000

Second Amendment dated December 1, 2004

Third Amendment dated April 24, 2010

Fourth Amendment dated September 8, 2015

 

6. International Association of Bridge, Structural, Ornamental and Reinforcing
Iron Workers original lease dated May 5, 2008

 

7. Cutters & Co original lease dated November 1, 2005

First Amendment dated March 1, 2008

First Amended and restated lease dated November 1, 2010

Reinstatement of and First Amendment to First Amended and restated lease dated
July 1, 2016

 

8. Famous Five Amended and restated lease dated May 31, 2001

First Amendment to Amended and restated lease dated November 18, 2004

Second Amended and restated lease dated June 1, 2009

 

9. Feelings Gift Shop original lease dated March 1, 2015

 

10. Kanton Enterprises, Inc original lease dated September 1, 2015

 

   

 

 

Schedule 5.1(c)

 

LITIGATION

 

[To be Provided within three (3) Business days after the Effective Date]

 

   

 

 

Schedule 5.1(e)

 

PROPERTY VIOLATIONS

 

[nONE]

 



   

 

 



 

Exhibit A

 

DEED

 



 

Space Above Line Reserved For Recorder’s Use

 

1. Title of Document: Special Warranty Deed       2. Date of Document:
__________________ ___, 2017       3. Grantor(s): Chase Park Plaza Hotel, LLC  
    4. Grantee(s): ___________________________

 

5. Statutory Mailing Address(es): Grantor:           _____________________    
_____________________     _____________________           Grantee:          
_____________________     _____________________     _____________________

 

6. Legal description: See Exhibit A annexed to the document.       7.
Reference(s) to Book(s) and Page(s):   __________________________

 

This Instrument Prepared by and when recorded return to:

 

  _____________________   _____________________   _____________________

 

 

 

 

SPECIAL WARRANTY DEED

 

THIS DEED, Made and entered into this ___ day of ________________, 2017, by and
between CHASE PARK PLAZA HOTEL, LLC, a Delaware limited liability company
(“Grantor”), and ________________________, a __________________________, whose
mailing address is _____________________________________________ (“Grantee”).

 

WITNESSETH, that the said Grantor, for and in consideration of the sum of One
Dollar and other valuable consideration paid by the said Grantee, the receipt of
which is hereby acknowledged, does by these presents BARGAIN AND SELL, CONVEY
AND CONFIRM unto the said Grantee, the following described real estate, situated
in the City of St. Louis and State of Missouri (the “Real Estate”), to-wit:

 

The legal description for which is attached hereto as EXHIBIT A and made a part
hereof.

 

TOGETHER with all and singular the buildings and improvements, hereditaments and
appurtenances, whatsoever unto the hereby granted premises belonging, or in
anywise appertaining thereto.

 

Subject to any building lines, easements, conditions and restrictions of record
to the extent in force and applicable to the hereby granted premises.

 

TO HAVE AND TO HOLD the same, together with all rights and appurtenances to the
same belonging, unto the said Grantee, and its successors and assigns forever.

 

The said Grantor hereby covenanting that said party and the heirs, executors,
administrators, successors and assigns of such party, shall and will WARRANT AND
DEFEND the title to the Real Estate unto the said Grantee, and to the
successors, heirs and assigns of such party forever, against the lawful claims
of all persons claiming by, through or under the Grantor but none other,
excepting, however, the general taxes for the calendar year 2017 and thereafter,
and special taxes becoming a lien after the date of this deed.

 

IN WITNESS WHEREOF, the parties have executed this Special Warranty Deed the day
and year first above written.

 

  GRANTOR:       CHASE PARK PLAZA HOTEL, LLC   a Delaware limited liability
company         By:     Name:     Title:  

 

 

 

 

  GRANTEE:       ________________________________   a ________________________  
      By:     Name:     Title:  

 

 

 

 

STATE OF ______________ )   )  SS. ________ OF ____________ )

 

On this _____ day of ________________, 2017, before me appeared
_____________________, to me personally known, who, being by me duly sworn did
say that he/she is the _________________ of Chase Park Plaza Hotel, LLC, a
Delaware limited liability company, and that said instrument was signed in
behalf of said limited liability company by authority of its Members, and that
as such officer, he/she executed the foregoing instrument as his/her free act
and deed for and on behalf of said limited liability company.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the City/County and State aforesaid, the day and year first above written.

 

      Notary Public

 

My Commission Expires:

 

COMMONWEALTH OF MASSACHUSETTS )   )  SS. COUNTY OF MIDDLESEX )

 

On this _____ day of ________________, 2017, before me appeared
_____________________, to me personally known, who, being by me duly sworn did
say that he is the _________________ of ________________________, a Maryland
real estate investment trust, and that said instrument was signed in behalf of
said real estate investment trust by authority of its Board of Trustees, and
that as such officer, he executed the foregoing instrument as his free act and
deed for and on behalf of said real estate investment trust.

 

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my official seal
in the County and State aforesaid, the day and year first above written.

 

      Notary Public

 

My Commission Expires:

 

 

 

 

EXHIBIT A

 

Legal Description

 

The land referred to herein is situated in the City of St. Louis, State of
Missouri, and described as follows:

 

  A-1 

 

 

Exhibit B

 

BILL OF SALE

 

__________, 2017

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, CHASE PARK PLAZA HOTEL, LLC, a Delaware limited liability company,
and CPPH, LLC, a Delaware limited liability company, as sellers (jointly and
severally, “Seller”) in connection with the sale of certain real property
including the Chase Park Plaza Hotel located in St. Louis, Missouri, which is
more particularly described in that certain Purchase and Sale Agreement and
Joint Escrow Instructions dated as of March __, 2017, by and between Seller and
Hospitality Properties Trust (the “Purchase Agreement”), hereby grants, assigns,
transfers, conveys and delivers to __________________, a ___________________
(“Buyer”), without recourse and without representation or warranty of any kind
(except to the extent expressly provided below or in the Purchase Agreement),
all of Seller’s right, title and interest in and to the “Personal Property” and
“Consumable Inventory”, as such terms are defined in the Purchase Agreement.

 

SELLER MAKES NO REPRESENTATION OR WARRANTY WITH RESPECT TO THE PERSONAL PROPERTY
OR THE CONSUMABLE INVENTORY, EXCEPT TO THE EXTENT SET FORTH IN THE PURCHASE
AGREEMENT.

 

This Bill of Sale shall be governed by the laws of the State of Missouri.

 

[signature page follows]

 

  B-1 

 

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the date first
written above.

 

SELLER:       CHASE PARK PLAZA HOTEL, LLC,   a Delaware limited liability
company         By:     Name:     Title:           CPPH, LLC,   a Delaware
limited liability company         By:     Name:     Title:    

 

  B-2 

 

 

Exhibit C

 

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS,
BOOKINGS AND INTANGIBLES

 

THIS ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS, BOOKINGS AND INTANGIBLES
(this “Assignment”) is made as of _______________________, 2017 (the “Effective
Date”), by and between CHASE PARK PLAZA HOTEL, LLC, a Delaware limited liability
company, and CPPH, LLC, a Delaware limited liability company, as sellers
(jointly and severally, “Seller”), and                        ,    a
________________________ (“Buyer”).

 

RECITALS

 

A.           Seller and Buyer (as successor by assignment from Hospitality
Properties Trust) are parties to that certain Purchase and Sale Agreement and
Joint Escrow Instructions dated as of March __, 2017 (the “Purchase Agreement”),
pursuant to which Seller has agreed to sell and Buyer has agreed to purchase
certain real property including the Chase Park Plaza Hotel in St. Louis
Missouri, as further described and on the terms and conditions stated in the
Purchase Agreement. All terms not otherwise defined herein shall have the
meaning assigned to them in the Purchase Agreement.

 

B.           Pursuant to the Purchase Agreement, Seller has agreed to assign to
Buyer all of Seller’s right, title and interest to (a) the Service Contracts,
(b) the Bookings and (c) the Intangibles.

 

NOW, THEREFORE, Seller and Buyer agree as follows:

 

1.          Assignment. Seller hereby sells, assigns, transfers and conveys to
Buyer, without recourse and without representation or warranty (except to the
extent expressly provided in the Purchase Agreement), all of Seller’s right,
title and interest in and to (a) the Service Contracts, (b) the Bookings and (c)
the Intangibles.

 

2.          Assumption. Buyer hereby assumes the benefits of Seller and assumes
and agrees to be bound by all of the covenants, obligations, liabilities and
burdens of Seller under or in connection with (a) the Service Contracts, (b) the
Bookings and (c) the Intangibles that first arise or accrue from and after the
Effective Date. Seller acknowledges and agrees that, except as otherwise
expressly set forth in the Purchase Agreement, Seller is retaining all of the
obligations, liabilities and burdens of Seller under or in connection with (a)
the Service Contracts, (b) the Bookings and (c) the Intangibles that first arise
or accrue prior to the Effective Date.

 

3.          Successors. This Assignment shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

4.          Governing Law. This Assignment shall be governed by the laws of the
State of Missouri.

 

  C-1 

 

 

5.          Attorneys’ Fees. If any action or proceeding is commenced by either
party to enforce their rights under this Assignment or to collect damages as a
result of the breach of any of the provisions of this Assignment, the prevailing
party in such action or proceeding, including, without limitation, any
bankruptcy, insolvency or appellate proceedings, shall be entitled to recover
all reasonable costs and expenses, including, without limitation, reasonable
attorneys’ fees and court costs actually incurred, in addition to any other
relief awarded by the court.

 

6.          Counterparts. This Assignment may be executed in counterparts, each
of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

 

[INSERT TRUSTEE LANGUAGE, IF APPLICABLE.]

 

[signature page follows]

 

  C-2 

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Assignment as of the
Effective Date.

 

SELLER:       CHASE PARK PLAZA HOTEL, LLC,   a Delaware limited liability
company         By:     Name:     Title:           CPPH, LLC,   a Delaware
limited liability company         By:     Name:     Title:    

 

BUYER:

 

________________________________,
a ______________________________

 

By:     Name:     Title:    

 

  C-3 

 

 

Exhibit D

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

This ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made as of
______________________________, 2017 (the “Effective Date”), by and between
CHASE PARK PLAZA HOTEL, LLC, a Delaware limited liability company, and CPPH,
LLC, a Delaware limited liability company, as sellers (jointly and severally,
“Seller”), and ___________________, a ___________________ (“Buyer”).

 

RECITALS

 

A.           Seller and Buyer (as successor by assignment for Hospitality
Properties Trust) have entered into that certain Purchase and Sale Agreement and
Joint Escrow Instructions dated as of March __, 2017 (the “Purchase Agreement”),
pursuant to which Seller has agreed to sell and Buyer has agreed to purchase
certain real property included the Chase Park Plaza Hotel in St. Louis,
Missouri, as further described and upon the terms and conditions stated in the
Purchase Agreement. All terms not otherwise defined herein shall have the
meaning assigned to them in the Purchase Agreement.

 

B.           Pursuant to the Purchase Agreement, Seller has agreed to assign to
Buyer all of Seller’s right, title and interest to those certain leases
described in Exhibit A attached hereto (collectively, the “Leases”).

 

NOW, THEREFORE, Seller and Buyer agree as follows:

 

1.          Assignment. Seller hereby sells, assigns, transfers and conveys to
Buyer, without recourse and without representation or warranty (except to the
extent expressly provided in the Purchase Agreement), all of their right, title
and interest in and to the Leases.

 

2.          Assumption. Buyer hereby assumes the benefits of Seller and assumes
and agrees to be bound by all of the covenants, obligations, liabilities, and
burdens of Seller under the Leases that first arise or accrue from and after the
Effective Date. Seller acknowledges and agrees that, except as otherwise
expressly set forth in the Purchase Agreement, Seller is retaining all of the
obligations, liabilities and burdens of Seller under the Leases that first arise
or accrue prior to the Effective Date.

 

3.          Successors. This Assignment shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

4.          Governing Law. This Assignment shall be governed by the laws of the
State of Missouri.

 

5.          Attorneys’ Fees. If any action or proceeding is commenced by a party
to enforce their rights under this Assignment or to collect damages as a result
of the breach of any of the provisions of this Assignment, the prevailing party
in such action or proceeding, including, without limitation, any bankruptcy,
insolvency or appellate proceedings, shall be entitled to recover all reasonable
costs and expenses, including, without limitation, reasonable attorneys’ fees
and court costs actually incurred, in addition to any other relief awarded by
the court.

 

  D-1 

 

 

6.          Counterparts. This Assignment may be executed in counterparts, each
of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

 

[INSERT TRUSTEE LANGUAGE, IF APPLICABLE.]

 

[signature page follows]

 

  D-2 

 

 

IN WITNESS WHEREOF, Buyer and Seller have executed this Assignment as of the
Effective Date.

 

SELLER:       CHASE PARK PLAZA HOTEL, LLC,   a Delaware limited liability
company         By:     Name:     Title:           CPPH, LLC,   a Delaware
limited liability company         By:     Name:     Title:    

 

BUYER:

 

________________________________,
a ______________________________

 

By:     Name:     Title:    

 

  D-3 

 

 

Exhibit A to Assignment and Assumption of Leases

 

List of Leases

 

 

 

 

Exhibit E

 

FIRPTA CERTIFICATE

 

CERTIFICATIONS OF NON-FOREIGN STATUS

 

To inform __________________________, a _________________ (“Transferee”), that
withholding of tax under Section 1445 of the Internal Revenue Code of 1986, as
amended (the “Code”), will not be required upon the transfer of certain real
property located in St. Louis, Missouri, by CHASE PARK PLAZA HOTEL, LLC, a
Delaware limited liability company (“Transferor”), Transferor hereby certifies
to Transferee:

 

1.          Transferor is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Code and the
Income Tax Regulations promulgated thereunder);

 

2.          Transferor is not a disregarded entity as defined in
§1.1445-2(b)(2)(iii) of the Income Tax Regulations;

 

3.          Transferor’s U.S. tax identification number is __________________;
and

 

4.          Transferor’s office address is c/o
___________________________________.

 

Transferor understands that this Certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

 

Under penalty of perjury the undersigned declare that they have examined this
Certification and to the best of their knowledge and belief it is true, correct
and complete, and they further declare that they have authority to sign this
Certification on behalf of Transferor.

 

CHASE PARK PLAZA HOTEL, LLC,   a Delaware limited liability company         By:
    Name:     Title:    

 

  E-1 

 

 

Exhibit F

 

OWNER’S CERTIFICATE

 

[SUBJECT TO TITLE COMPANY REVIEW]

 

TITLE POLICY NO.: ________________________     PROPERTY:
________________________     STATE: Missouri     CITY: St. Louis

 

CHASE PARK PLAZA HOTEL, LLC, a Delaware limited liability company (“Seller”),
hereby certifies to __________________________ (the “Company”) that the
following statements are true and correct as of this ________ day of
__________________, 2017 (the “Effective Date”):

 

1.          To the best of Seller’s knowledge, (i) there are no parties in
possession, unrecorded leases or occupancy agreements affecting the Property,
except as shown on the rent roll attached hereto as Exhibit A, and (ii) there
are no options to purchase or rights of first refusal contained in the
respective leases or occupancy agreements affecting the fee interest in the
Property. For the avoidance of doubt, the undersigned is in no event certifying
as to any rights of first refusal or offer for a tenant under its lease
agreement to occupy or lease any other space at the Property.

 

2.          Within the last 90 days, Seller: (i) has not made, ordered or
contracted to be made to the Property any construction, repairs, alterations or
improvements which have not been paid for; and (ii) has not ordered any
materials for the Property which have not been paid for.

 

3.          No proceeding in bankruptcy has been instituted by or, to the best
of Seller’s knowledge, against Seller.

 

This Owner’s Certificate is made for the purpose of aiding the Company in
determining the insurability of title to the Property, and to induce said
Company to issue an owner’s title policy to _______________________, a
_________________ (“Buyer”), in connection with Buyer’s acquisition of the
Property from Seller, and Seller certifies that the foregoing statements are
true and correct to the best of Seller’s knowledge. As used herein, “to the best
of Seller’s knowledge” shall mean the actual knowledge of _____________________,
as of the date hereof (provided that, in no event shall such person have any
personal liability arising under this affidavit), and shall expressly exclude
the knowledge of any other shareholder, partner, member, trustee, beneficiary,
director, officer, manager, employee, agent or representative of Seller or any
of its affiliates.

 

[Signature(s) follow]

 

  F-1 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Owner’s Certificate as of
the Effective Date.

 

CHASE PARK PLAZA HOTEL, LLC,   a Delaware limited liability company         By:
    Name:     Title:    

 

  F-2 

 

 

EXHIBIT “A” OF OWNER’S CERTIFICATE

 

  F-3 

 